Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 1 of 66
                                       Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 2 of 66




                                                                                                                                                                                  HOUQO 1 4652 2
                  STATION# 54                              DAILY CAPTAIN'S LOG
SHIFT      TIME                   DATE               DAY                D - DAY         No. Assigned           No. OnDuty        Captains .ignature




IN'
                                                                                              10
                                                                                          Name First Initial                                      Last Name, First Initial

                            Chief I Act. Chief                      E/O I Art. E10                               rj.

                            Chief I Act. Chief                      EIO / Act. E10

                     Sr. Capt. I Act. Sr. Capt.      TAMEZ          E/O / Act. E!O                             FF.         DRAYCOTT
AR-1       6:30
                      Sr. Capt. I Act. Sr. Capt.                    ElO 1 Act. E10                             FF.
AR-1
                            Capt I Act Capt,       HENCSHEL         E/O I Act E/O             IRWIN            FF            RAMIREZ                     MILLER
 AR-8      6 30
                            Capt fAct Capt         HENOSHEL         EiO fAct EI'O            BEARD             FE            RAMIREZ                     MILLER
 AR-8      830
                            Capt   /   Act Capt                     E/O I Act E/O                              FF
 AR-8
                                                                    E/O i Act. ElO           BUTLER            FF.               VARA
 AR-2      6:30
 AR-3       6:30                                                    E/O I Act. EIO         WEBSTER             FF.        KING( EXTRA)

 AR-4       6:30                                                    E/O I Act. EIO       BEDDINGFIELD          FF.               HILL

Vacation            Day
                    Night
Holiday              Day                                                                              Night
Sick                 Day                                                                              Night
Injured              Day GARRETT                                                                      Night GARRETT
City   Business      Day                                                                              Night
Training             Day                                                                              Night
 Other               Day                .                                                             Night
 Debit Day           Day                                                                              Night
 Fill-in/Station     Day                                                                              Night
 Overtime            Day R. IRWIN, A. BEARD, J. BUTLER, D. HILL                                        Night   A. BEARD

 Person Riding For Another                                                                                                                              Hencshel             14
 Person Trading Debit Day                                                                                                                               USA v City of Houston
 Portable Radios, Cell Phones &
                                                                                                                                                         6/21/2019
 Radiocom II Inventory
                                                                                                                                                        PeQqyAntone, CRR
 Numbers

 Watches             MILLER - DAY                     RAMIREZ - NIGHT

    FUEL DUTY                                          KING                                 Person Taking Reading                                  KING
    Bulk Tank Reading                      UNL.     Gal,          466            Inch     23 1/2          DIESEL          Gal,          893        Inch            411/4

    Pump Reading                                                        9823.3                                                                14927.5
    HFD Form 21 Rev. 7106
                           Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 3 of 66




                                                                                                                        HOUOO14652
                    STATION# 54/A                     DAILY CAPTAIN'S LOG
                                           Date       Shift   Captain's Signature                             Initial
Time EVENTS OF THE DAY                 -   04/02/09     A                75                                   Entry
6:30     RELIEVED "B' SHIFT
6:30     E. WILLIAMS CALLED IN SICK
         HOLDING R. IRWIN
 7:45    FUEL REPORT FAXED AND EMAILED
 7:55    ROSTERING COMPLETED
 6:30    J. BUTLER IN FIRE STATION TO RELIEVE ElO R, IRWIN
 9:00    D. HILL IS STATION ON OVERTIME DAYTIME.
11:50    JOHNNY GARRETT CALLED STATED THAT HE WAS LEAVING FOR DOCTORS APPOINTMENT.
12:45    SR. CAPT KRUSLESKI AND CAPT WISNOSKI IN STATION TO HAND OUT TRAINING PACKET TO F/F DENNIS KING
13:13    AR-8 OUT-OF-SERVICE FOR E/O R. CASTLEBERRY'S DPS DRIVING TEST
13:30    BEARCOM REPAIRED HFD RADIO AT PUMP PANEL ON AR-3
 13:45 E. WILLIAMS CALLED STATED THAT HE WAS HEADING TO THE STORE.
 14:15 JOHNNY GARRETT BACK AT HOME FROM DOCTORS APPOINTMENT.
 15:09 AR-8 BACK IN SERVICE FROM DRIVING TEST.
 15:47 CALLED HFD SUPPLY TO GET A4" SUPPLY HOSE FOR AR-3 FOR HYDRANT TO TRUCK OPERATIONS.
          SUPPLY MADE A NOTE AND STATED THAT THEY WOULD FORWARD IT TO THE HOSE MAKER AT LOGISTICS.
 18:15    MADE NEW FORM 42 FOR F/F DENNIS KING, HE ALSO SIGNED IT TO REFERENCE RECEIVING ARFF TRAINING PKT.




  AR-1    UP AND RUNNING
  AR-2    UP AND RUNNING
  AR-3    UP AND RUNNING
  AR-4    UP AND RUNNING
  AR-8   -UP   AND RUNNING
          HFD Form 22 Rev. 7/06
                                      Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 4 of 66




                                                                                                                                                                                                        HOUOO14652
                   STATION # 54                                  DAILY CAPTN'S LOG
                                                                                   D - DAY             No. Assigned              No. On Duty          Captain      Signature
SHIFT      TIME                   DATE                       DAY
                                                        WEDNESDAY                    C -5                        11                     13
  A         6:30                 04/08/09                                                                                                                                    Last Name, First Initial
                                                                                    Position          Last Name, First Initial   Pos.        Last Name, First Initial   /
                                                      Last Name, First Initial
App. #      Time                 Position
                                                                                 E/O I Act. E/O                                  FF.
                          Chief I.Act—thief
                                                                                 E/O I Act. ElO                                  FF.
                          Chief! Act..•Chie.f•
                                                                                 EIO I Act. E/O                                  FF.                  VARA
AR-1        6:30      Sr. Capt. I Act. Sr. Capt.             TAMEZ
                                                                                 E/O I Act. E/O                                  FF.
 AR-1                 Sr. Capt. I Act. Sr. Capt.
                                                                                 EJO / Act E/O               WILLIAMS            FF                   KING                          KEYES
 AR-8       6 30          Capt I Act Capt                 HENCSHEL
                                                                                 EIO I Act E/O                                    FF
 AR-8                     Capt I Act Capt
                                                                                 E/O / Act E/O                                    FF
 AR-8                         Capt I Act. Capt
                                                                                 E/O 1 Act. EIO               HOOKER              FF.            DRAYCOTT
 AR-2       6:30
                                                                                 E/O I Act. EiO              WEBSTER              FF.              ARNOLD
 AR-3        6:30
                                                                                 E/O /Act. EJO            BEDDINGFIELD            FF.        ROCHON/BULLARD
AR-4     6:30
Vacation                Day       E. RAMIREZ
                       Night      E. RAM IREZ
                                                                                                                        Night
 Holiday               Day
                        Day                                                                                             Night
 Sick
                                                                                                                        Night J. GARRETT
 Injured                Day       J. GARRETT
                        Day                                                                                             Night
 City Business
                                                                                                                        Night
 Training               Day
                                                                                                                        Night
 Other                  Day
                                                                                                                        Night B ARNOLD, W. IVY
 Debit Day               Day      B. ARNOLD, W. IVY
                                                                                                                        Night
 Fill-in/Station      Day
                      Day                                                                                               Night R. BULLARD
 Overtime                          J. ROCHON
 Person Riding For Another                                                                       W. HOOKER FOR W. IVY -24 HOURS
 Person Trading Debit Day
 Portable Radios, Cell Phones &
 Radiocom II inventory
  Numbers
  Watches             DRAYCOTT- DAY                                     WILLIAMS -NIGHT

                                                            DRAYCOTT                                          Person Taking Reading                 -                       DRAYCOTT
      FUEL DUTY
                                                                                               Inch         23 114           DIESEL            Gal,             811           Inch             37
      Bulk Tank Reading                     UNL,            Gal.     466
                                                                                   9867.6                                                                               15008.6
      Pump Reading
      HFD Form 21 Rev. 7106
                             Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 5 of 66




                                                                                                                 HOUDD14652E
                     STATION# 64/A                     DAILY CAPTAIN'S LOG
                                             Date      Shift   Captajjs Signature                      Initial
Time EVENTS OF THE DAY                      04/08/09     A                                             Entry
6:30    RELIEVED "D" SHIFT                                                                             c>
6:30    K. HARVEYS OVERTIME HAD BEEN APPROVED TO BE CANCELLED BY SR. CAPT. HOYT
6:30    HOLDING J. ROCHON OVERTIME
6:30    NEW MEMBER TO FIRE STATION 54 'A SHIFT PAULA KEYES IN STATION REPORTING FOR DUTY.
7:00    J. ROCHON ON OVERTIME 12 HOURS FOR THE DAY.
 7:45   FUEL REPORT FAXED AND EMAILED TO FUEL ORDER
9:00    TOWER PHONE CHECK "OK'
9:15    SR, CAPT TAMEZ AND CAPT. HENOSHEL HAVE MEETING WITH NEW MEMBER P. KEYES.
10:30   F/F P. KEYES GIVEN STUDY PACKET BY SR. CAPT. KRUSLESKI AND CAPT. WISNOSKI
        CAPT. HENCSHEL INFORMED SR. CAPT. KRUSLESKI ABOUT PROBLEM WITH RADIO IN AR-8 HARD TO READ.
10:45   F/FR. KEYES GIVEN LOCKERS FOR GEAR AND PERSONAL.
11:00   MEMBERS ROUND TABLE STUDY WITH MATERIAL IN ARFF STUDY PACKET.




AR-1    OPERATIONAL READY
AR-2    OPERATIONAL READY
AR-3    OPERATIONAL READY
AR-4    OPERATIONAL READY
AR-8    OPERATIONAL READY
            orni 22 -ffiv.
                                  Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 6 of 66




                                                                                                                                                                                       HOUOO14652
                  STATION# 54                                DAILY CAP IN'S LOG
SHIFT     TIME                  DATE                     DAY                    D - DAY         No. Assigned              No. On Duty
           6:30                0411 0!09                FRIDAY                    C-6                     11                     13
  A
App. #     Time                Position           Last Name, First Initial      Position       Last Name, First Initial   Pos.                CaK7it
                                                                                                                                      Last Name,                 Name, First Initial

                           Chief/Act. Chief                                  E/O 1 Act. E/O                               FF.
                           Chief I Act. Chief                                E/O I Act. E/O                               FF.
AR-1       6:30      Sr. Capt. I Act. Sr. Capt.          TAMEZ               E/O I Act. E/O                               FF.                VARA
AR-1                 Sr. Capt. I Act. Sr. Capt.                              E/O I Act, EIO                               FF.
AR 8       630             Capt IAct Capti            HENOSHEL               ElO fAct E/O               iRWIN             FF                  KING                 KEYES
AR 8       1830            Capt lAct Capt             HENCSHEL                EIO fAct E/O          DRAYCOTT              FF                  KING                 KEYES
AR-8                       Cart I Act     Capt                               E/O I Act E/O                                FF
AR-2       6:30                                                              E/O 1 Act. E/O         T. WILLIAMS           .FF.           B. ARNOLD
AR-3       6:30                                                               E/O I Act. BiD    WEBSTER                   FF,                CO RELY
AR-4     6:30                                     -                           EIOl Act. E/O - CLARK/SHAW                  FF.    DRAYCOTT/Hd                     MASSIE
Vacation                Day E. RAMIREZ
                       Night F. RAMIREZ
Holiday                 Day                                                                                      Night
Sick                    Day F. WILLIAMS, S. BEDDINGFIELD                                                         Night E. WILLIAMS, S. BEDDINGFIELD
Injured                 Day J GARRETT                                                                            Night J. GARRETT
City Business           Day                                                                                      Night
Training                Day                                                                                      Night
Other                   Day                                                                                      Night
Debit Day               Day R.CORLEY                                                                             Night R.CORLEY
Fill-in/Station         Day                                                                                      Night
Overtime                Day T. WILLIAMS,13. ARNOLD,J.D. SHAW, R. IRWIN, W. HOOKER, D. HILL, MASSIE               Night T. WILLIAMS, B. ARNOLD, J.D. SHAW, W. HOOKER, D. HILL
Person Riding For Another
Person Trading Debit Day
Portable Radios, Cell Phones &
Radiocom II Inventory
Numbers

 Watches             CORLEY - DAY                             ARNOLD. NIGHT

   FUEL DUTY                                            CLARK                                        Person Taking Reading                                   CLARK
   Bulk Tank Reading                      U'NL.       Gal.              430             Inch       21 7)8           DIESEL            Gal.           783      Inch          34.7/8
      Pump Reading                                                            9876.3                                                                       763
   HFD Form 21 Rev. 7/06
                           Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 7 of 66




                                                                                                                      NOU 00 146527
                     STATION I/ 54/A                     DAILY CAPTAIN'S LOG
                                               Date      Shift    Captain' Signature                        Initial
Time EVENTS OF THE DAY                        04/10/09     A                                                Entry
6:30     RELIEVED "B" SHIFT                                         -
         E. WILLIAMS CALLED IN SICK 24 HOURS
         HOLDING R. IRWIN         - SHIFT-HOLDOVER 12 HOURS DAY
         S. BEDDINGFIELD CALLED IN SICK 24 HOURS
         HOLDING A. CLARK SHIFT-HOLDOVER 2 HOURS
         FILL-IN FROM 99'S (HARVEY) CALLED IN SICK 24 HOURS
 7:10    CALLED ROLL-CALL STATED WHERE EVERYONE IS RIDING AND THE DAYS EVENTS
 8:30    J.D. SHAW IN FIRE STATION OVERTIME TO RELIEVE A. CLARK
 8:50    F/F'S DRAYCOTT AND KEYES CALLED INTO CAPTIANS ROOM TO DISCUSS TV SITUATION AND ADVISED THAT THEY
         WILL CONTACT THE CAPTAIN IF THEY ENCOUNTER PROBLEMS IN THEIR BATHROOM AND DORMITORY.
 9:00    FUEL REPORT FAXED AND EMAILED TO HFD FUEL ORDER
         TOWER PHONE AND BACKUP RADIO TEST               OK'
 9:30    F/F K. MASSIE IN FIRE STATION TO KEEP MINIMUM STAFFING DUE TO FILL-IN CALLING IN SICK
10:10    AR-3 OUT-OF-SERVICE DUE TO TOWER RADIO PROBLEM BEARCOM IN STATION TO REPAIR
         AR-32 IN SERVICE TO REPLACE AR-3
 10:20 AR-8 OUT-OF-SERVICE TO REPAIR ALT BELTS AND EXHUAST BRACKET AND CHECK NC AND FUEL LEAK.
 13:00 AR-3 BACK IN SERVICE - BEARCOM REPRESENTATIVE STATED THAT RADIO WILL HAVE TO BE PLACED WITH
         EXTRA SO IT CAN BETAKEN TO SHOP FOR REPAIRS. CAPT HENCSHEL CALLED AND TALKED TO CAPT.
         WISNOSKI AND INFORMED OF NEED FOR BACK -UP TOWERRADIO FOR AR-3 AND THAT IT WOULD NEED TO BE
         AT FIRE STATION 54 BY TUESDAY 4/24/2009.
 15:10    AR-8 BACK-IN-SERVICE ALL ITEMS LISTED HAVE BEEN REPAIRED.


 AR-1     OPERATIONAL READY
 AR-2     OPERATIONAL READY
 AR-3     OPERATIONAL READY
 AR-4     OPERATIONAL READY
 AR-8     OPERATIONAL READY
          HFO Form 22 Rev. 7/36
                                                              Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 8 of 66




                                                                                                                                                                                                                                          NOUOO 14652
                                 STATION# 54                                                 DAILY CAP'                          iNVS LOG

  SHIFT.                TIME                              DATE..                     :—DAY,'           .        0-DAY               NoAsgncd                       No.OnOuty             captbil

        A               630                             04116109                    THURSDAY               -           07                      ii
- -4 pp,        .:.Time                                  Position                Lat Name, First trtiaI.          Position         Last Name. First Initial        Pos.        Last Name, First 10tial         Last Name, First Initial
                                   40                                                                            , i
                                                                                                               E10     Act ':00,

                                     j                                     PA                                  ElO I Act EJO                                       FF

   AR-1                 630              Sr Capt I Act Sr Capt.                       HOLMES                   WO /    Act EIO                                      FF

   AR-I                                                                         HO{T                           I1OI ACt                                              E
                                                                            pir                                E/O / ACt!E/O,WILLIAMS, E                            FF
      AR -8             630                                                1!    WEBSTER                                                                                                 VARA                       LASAGNA
                                              rb-                                    FULGHAM                   E/O I Act E/O
                                                          '        :
                                                               I
      A 2                630                                                                                   EfO/Act                  WILLIAMS T                  EF

                        1830                                                                                   E110114CC.IE10WEBSTER

      AR -3              630                                                                                   EI0 / Act E/O                 SHAW                   F             DRAYCOTT                             *KING

      AR-4               630                                                                                   EiO/Act EJO             BEDDINOFIELD                 EF                   KERN                         'KEYES
                                                    -
                                                         RAM IREZ
• a'.       '"-itit'-t,'
                                                         RAM IREZ
                          C   ,:a$                       HENCSHEL                                                                                              .' it HNCSHEL
                                         i              4 HENCSHEL                                                                                                 RENOSHEL
                                                         GAR 'Tr                                                                                         g "       CARREET


  '     -4mmr'.
                                                         KING, KLThS                                                                                  _____        KING KCYFS


                                                         SHAW, KERN                                                                               .- ,si                 W KERN
                                                         LASAGNN92                                                                                                 LASAGMA/92
                                                         WlLLIAt1S '1' CORLE (                                                                                     FULOHAM WILLIAMS, Y CORLSY

                                                                       •                           •
                '   i   u4i
                                              &:-
  Radiocom II Inventory
  Nutnbar--             :- ::-   • •-. -' -

      Watches                        jVILLIAMS DAY/NIGHT

      LFUIDUTY )                                                                    DRAYCOTT                                       -     Person 'king Reading                                              DRAYCOTT
                                                                                                                                                                                     I
        It'tk1'rnk ReWdikj    jm                                   UNU                                 386                             20 I1             DIESEL                                 '718          lruTh               33
            I       1-'rrJ       imh r                                     r                                                                                              I
                                                                                                               99234                                       '                                             15109.2
                            Tf -    ,
        HFD Form 21 Rev, 71OG
                                  Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 9 of 66




                                                                                                                                                                 HOUOO14652
                            STATION        54                     DAILY CKPTAIN1S LOG
                H
                                                     Date.         Shift        Captain1s.Signature                                                Initial
Time          EVENTS OF THE DAY                     04I16I0           A                                                                            Entry
630           RELIEVED 0 SHIFT CAPTAIN FULGHAM OF DUTY                                                                WOBB
                                                                                                                       HS) ALL
              MEMBERS REPORT OPERATIONAL READINESS OF ALL APPARATUS AND EQUIPMENT
7:OG          FE DRAYCO1T:& FE KEYEEP YtING HAS BADGES NEED TO BERENEWED OR 0BTJNED;UNAELE TO
              ACOMPLISHTODAY
8:30          SRo CAPTAIN HOYT ARI VED TO RELErEVESR. CAPTAIN HOLMES OF DUTY (HELD OVER)                       .          H

8:50      .   EAPLOE W/VERIZONREPLCEOAPTAiNS PHONE HANDSET                        ,.                                ..             .........j...   ..        =

900               ,r PHONE AND BACK-UP fiADlO TESTS PERFORMED/PASSED:
              AT(:-                                                               .    ..     .       ..           .. .           .. ....
  04          WILLIAM ABRAHAM W/ FIRST SUPPORT SERVICES ARRIVED TO MAINTAIN EMERGENCY GENERATOR
10:00         CLASS AFO.001 - AIRPORTEPAMILIARIZATION                                             .                           .   .

1315          CAPTA[N WISNOSK1E DROPPED OFF NEW ATCI RADIO FOR AR-3-
                                                                R-3
1,31-16
1316          CALLED PAT BARNEY WI PEARCOM(00) 3O 054 TO COME iNSTALL AP-3 ATOT RAOIQ WAS NOT IN OFF10E LEFT
              MESSAGE NO CALL BACK FOLLOW UP TOMORROW
              E.-MA1LED HOYT, PONCE;. KOONCE, HUNTER, WATKINS REGARDING :92'S AND 99'S MEMBERS:ON CB. POR.LOUD
              TOMORROW (4117/09)1      .        .   ..   .    .   .        ,.               ...
1400          E/O BEDDINGFIELD FF VARA & FF KING COMPLETED CEOI 18 ENTERED IN TO ALTARIS & MONTHLY TR. LOG
18 SO         CAPTAIN FULGHAM ARRIVED FOR 12 HOUR CT ASSIGNMENT RELIEVED E/O WEBSTER OF HIGI-EER CLASSIFICATION
              DUTY. E/O WEBSTER RELIEVED E1O TIM-Vv iLLIArvtS OF DUTY
20; DO        FF RAMIREZ CALLED AND REQUESTED VACATION DAY MOVED TO NEXT DAYON 411.8/0Gj; RELAYED. TO SR CAPT
              HOYT




          .NEW ARFF MEMBER DENNIS KINGANDPAULS KEYES ON: 'RE$TRIDTED' TATU$;U$EDA'S EXTRA                                              ..
                                                                                                           .
              PERSONNEL ON AR-Z'& AR-4 UNTIL RELEASED FROM RE$TRIOTED STATUS NO TESTINO TODAY DUE TO CAPT.
              H.ENCSH:EL ON GH
              HFD Férm 2.2Rev: 7106
                                                              Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 10 of 66




                                                                                                                                                                                                                                                  90U0014653C
                                  STATION # 54                                                     DAILY CAP \INTS LOG
     SHIFT            TUVIE                      IDATE                                       DAY       L            0 DAY              No AssigredNo On Duty                                  Captain' 1Sxgnaturi

       A              6:30                                  04118109                      SATURDAY                      0-8                       Ii                           13
     App,fl           Time                                   Poslion                  Lrst Na me First irutia         Positron        Last Name First initial       Faa             Last Name First lnrtrsl            Last Narnt First initial
                                                       r'••                                        .
                                                                                                                   C/O I Act EtO                                    FF
                                                                                                                   E/O I Act E(O                                    FF

     AR-1             6:30                      Sr. Capt. I Act. Sr. Capt.                  TAMEZ                  EIO / Act EIO                                    FF                 DRAYCOTT

     AR-1                                       Sr. Capt. l.Act.. Sr. Capt.                                     .E!QIAct EIO

     AR 8             630               JL                                              WILLIAMSON                 EIO (Act E/O              WILLIAMS                                         KERN                         MCCRANEY

     AR-8                              I;IiiI                                                                      E/0- 1 Act EIO
                                                                           U

     AR 8                                                   t4kpti1                                                L/O I Act EIO                                     FF

     AR-2             6:30                                                        .                                E/O I Act. E(O               SHAW               -, iFF .-                                                   DEES
                                                                                                                - EJO:/-Adt.     JO
     AR-3             6:30                                                                                                                  WEBs1ER                ::.:              KING EXTRA)                     HOOKER/ SAVAbRA

     AR-4:            630                                                                                           fO fAct EIO          BEDDINGFIELD                Fr              KEYES (EXTRA)                PRESCOTT
            •   ...                              *
                                        Ii tqyr,6ARRI RAM IREZ
Lr              ir       t        Ii                 ttII
I)!)                                                        .BARR!RAMIREZ

        I                                                   I IENC51IEL / YAltA                                                                                    RENCSHL1VARA
            ki'll MIA
                                                            GARRETT                                                                                      t*GARRtI I
 LM- M2                   IN
                         RN  13




                                                            VJ(LUMAMSONI BARR                                                                                    , WILLI 1MSONIBAR
                                                            PRESCOTT FROM 02S                                                                             r        PRESCOTT FROM 925
                1ir                             pgL(013 30 0830 BEES) SHAW / MCCRANEY / KERN! HOOKER (0830 IS 30)                                               jSHAW/ MCCRANEY I KERN ISAVADRA

                41i k

     Pdrbie'RtilS,Ce!! Phones &                                                                                             --
     Radio66mli rnventory
     Numbers

     Watches:.::::;`WILLIAMS DAY / SAVADRA NIGHT
       F-UELDUrr1                                                                             KING                                          PerS0flTlflg eadingr 'i                       t                           KING
 M       ufl TnI Reading                                      UWL                                           3.39                          203/4        iI(osEL                                           712                            32 3/4
       -      .  .                                     ..........-                                                                                         - I -- .
       TUpij                                                                                                       9939.2                         .                                                  .         .115109.1
       1-IFO Form 2.1 Rev. 7/06
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 11 of 66




                                                                                                                           H0U00146531
                        STATION# 54/A                          DAILY CAPTAIN.S LOG

                                               Date       ..    Shift   ,Captin's Signature                   initial. .
Thfe.: EVENTS OF'ThE DAY                      04/1:3/09                                                       Entry
6:30     RELIEVED 'B SHIFT
6:30     CAPT HENCSH.EL I F,E VARA CALLED IN SICK 24HRS
6:30     EQ SHAW, FF MCCRANEY, FF KERN 24 HRS OT/ FF DEES HOLDOVER 06:30-08:30 FF HOOKER 10HRS DAYTIME (OT)
7:45     FUEL REPORT FAXED AND EMAILED
755
8:30
         ROSTERING COMPLETED
         MEETING WITH SR. CAPT TAM EZ ON TODAYS ACTIVITIES
                                                                                                                Jwl
9:00     TOWER PHONE CHECK
9:05     ROLL CALL .
12:30    PROBA'IIONARY FF KING PASSED STAND-BY POSITION TEST AND ALSO PASSED NJAV-AIDS TEST
12:30    PROBATIONARY FF KEYES PASSED STAND-BY POSITION. TEST AN ALSO PASSED NAy-AIDS TEST AND
         DRAWING QFAIRPQPT (INCLUDING TAXIWAYS &RUNWAYS)
18:30    FF SAAVADRA ON OVERTIME TO RELIEVE FF HOOKER
20:00    GEAR BAGGED FOR PICK UP TO BE CLEANED:                                     . .




    CE   AP00I6.'1HR                      .



•        AF00022HR


AR-1     UP AND.PUNNING

AR-2     UP AND RUNNING          .                    •



AR-3     UP AND. RUNNING
AR-4     UP AND RUNNING
.AR-3'UP AND RUNNING
         HFD Form 22 Rev, 7/06
                                        Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 12 of 66




                                                                                                                                                                                                                       I,1,1,I,ii1
                    STATION# 54                                                  DAILY CAPJN!S LOG
            TIME                       DATE                                  DAY                   D - DAY          No. Assigned                  No. On Duty         Captas Signature
SHIFT
  A         6:30                     04/24/09                               FRIDAY                    C-9                     13                         11
                                                                      Last Name, First Initial      Position       Last Name, First Initial       Pos.        Last Name, First Initia       Last Name, First Initial
App. #      Time                      Position

                                  Chief I Act. Chief        ...                                  E/O I Act. EJO                                   FF.
                          :ChiefIActChiëf.                                                       ElOI Act. E/O                                .   FF..
                       Sr. Capt. I Act. Sr. Capt.                            TAMEZ               EIOI Act. E!O                                    FF.                 VARA
AR-1         6:30
                       Sr. Capt. I Act. Sr. Capt.                                                E1O fAct. E1O                                    FF.
AR-1
                                  Capt I Act cdpt                         HENCSHEL               E/O I Act E/O         WILLIAMSON                 FF               ARNOLD                         McCRANEY
 AR-8        6:30
                              c   Capt I AcLCapt                                                 E/O I Act E/O                                    FF
 AR-8
                                   apt I Act Cant                                                E/O I Act ElO

             6:30                                                                                E/O I Act. EIO DUMAS/DRAYCOTT FF.
 AR-2
             6:30                                                                                E/O I Act. E1O     WEBSTER    FE.                                   HENRY                          KEYES
 AR-3
AR-4     6:30                                                     -                              EIOI Act. EIO    BEDDINGFIELD FF,                                   MASSIE               KING
Vacation                Day           E. RAMIREZ, E. WILLIAMS
                        Night          E. RAMIREZ, E. WILLIAMS
Holiday                  Day                           .                                                                             Night
Sick                     Day           J. BUTLER                                                                                     Night        J. BUTLER

Injured                  Day           J. GARRETT                                                                                    Night        J. GARRETT

City Business            Day                                                                                                         Night
Training                 Day                     .                                                                                   Night
Other                    Day           HENRY FOR LASAGNA 24 HOURS                                                                    Night
Debit Day                Day           R. McCRANEY                                                                                   Night        R. McCF1ANEY

Fill-in/Station          Day                                                                                                         Night
Overtime                 Day           D. DUMAS, K. MASSIE, B. WILLIAMSON, B. ARNOLD                                                 Night        B. WILLIAMSON, B. ARNOLD, T. WILLIAMS, D. HILL

 Person Riding For Another
 Person Trading Debit Day
 Portable Radios, Cell Phones &
 Radiocom II Inventory
 Numbers

 Watches               E.J. DR.AYCOTT -DAY                                                         HENRY - NIGHT

      FUEL DUTY                                                               KING                                        Person Taking Reading                                              KING
      Bulk Tank Reading                              UNL.                  Gal.              315            Inch        17112       DIESEL      Gal.                           604           Inch            28112
      Pump Reading                               -                                               10020.2                                                                                15224.9
      HFD Form 21 Rev. 7/06
                         Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 13 of 66




                                                                                                                    H0u0014653:
                     STATION# 54/A                 DAILY CAPTAIN'S LOG
                                         Date      Shift   Captain's Signature                            Initial
                                                     A                                                    Entry
Time EVENTS OF THE DAY                  04/24/09
                                                               _(
                                                                           ,___-_(

6:30     RELIEVED "D'SHIFT
         J. BUTLER CALLED IN SICK 24 HOURS
         HOLDING D. DUMAS
         HENRY WORKING FOR LASAGNA 24 HOURS FILL-IN FROM 92S
 7:45    ADVISED E.J. DRAYCOTT THAT SHE HAS THE WATCH FOR THE DAYTIME AND THAT SHE SHOULD SHOW P. KEYES
         HOW TO USE THE PHONES AND THE ALERTING SYSTEM.
 9:00    TOWER PHONE CHECK OK'
 9:30    RECEIVED FAX FROM J. GARRETT FOR WORKERS COMP.




 AR-1     operational ready
 AR-2     operational ready
  AR-3    operational ready
  AR-4    operational ready
  AR-8    operational ready
          HFD Farm 22 Rev. 7106
                                    Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 14 of 66




                                                                                                                                                                                                       HOUOO14653
                   STATION# 54                                  DAILY CAPdN'S LOG
                                  DATE                      DAY                   D - DAY             No. Assigned              No. On Duty          Captai '         ignature
SHIFT      TIME
                                 04126/09                 SUNDAY                    C-i                       13                       11
  A         6:30
                                                                                   Position          Last Name, First Initial   Pos.        Last Name First Initial         Last Name, Fir t Initial
                                  Position           Last Name, First Initial
App. #      Time
                           Chief I Act Chief                                    E/O I Act ElO                                   FF
                           Chief lActChiefY                                     E/O I Act. E/O                                  FR
                       Sr. Capt. / Act. Sr. Capt.           TAMEZ               E/O I Act. E/O                                  FF.                  VARA
AR-1        6:30
                       Sr. Capt. I Act. Sr. Capt.                               EIO I Act. E!O                                  FR
AR-1
                                                                                E/O I Act EIO              WILLIAMS             FF                MASSIE                          CORLEY
 AR-8       6:30              Capt I Act Capt            HENCS HEL
                                                                                ElO I Act E/O                                   FF
 AR -8                        Capt I At Qat
                              Capt I Act Capt                                    ElO I Act ElO                                   FF
                                                                                E/O 1 Act. E10               BUTLER              FF.
 AR-2       6:30
                                                                                 E/O 1 Act. ElD             WEBSTER              FF.            PRESCOTT                  KING = RESTRICTED
 AR-3        6:30
                                                                                 E/OJ Act. EIO          BEDDINGFIELD             FF.            DRAYCOTT                 KEYES = RESTRICTED
AR-4     6:30
Vacation                  Day     a RAMIREZ
                       Night      E. RAMIREZ
                        Day       SR. CAPT. HOYT                                                                       Night SR. CAPT. HOYT
 Holiday
                        Day                                                                                            Night
 Sick
                        Day       J. GARRETT                                                                           Night J. GARRETT
 Injured
                        Day                                                                                            Night
 City Business
                        flay                                                                                           Night
 Training
                        Day                                                                                            Night
 Other
                          Day
                                                                                                                       Night
 Debit Day
                          Day      R. PRESCOTT FROM 92S                                                                Night R. PRESCOTT FROM 92S
 Fill-in/Station
                          Day      J. BUTLER, R. CORLEY, K. MASSIE                                                     Night J. BUTLER, R. CORLEY, K. MASSIE
 Overtime
 Person Riding Far Another
 Person Trading Debit Day
 Portable Radios, Cell Phones &
 Radiocorn II Inventory
 Numbers
  Watches              MASSIE- DAY                                              WILLIAMS - NIGHT

                                                           PRESCOTT                                          Person Taking Reading                                        PRESCOTT
      FUEL DUTY
                                                                                              inch        35 7/8           DIESEL             Gal.            691            Inch             28
      Bulk Tank Reading                      UNL.          Gal.           786
                                                                                 10032.2                                                                               15247.3
      Pump Reading
      HFD Form 21 Rev. 7/06
                         Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 15 of 66




                                                                                                                    4653
                                                                                                               ROU001
                    STATION# 54/A
                                                   DAILY CAPTAIN'S LOG
                                                                                                     Initial
                                        Date       Shift   Captain's Signature
                                                                                                     Entry
                                        04/26/09     A
Time EVENTS OF THE DAY
6:30    RELIEVED B SHIFT
        D. KING CALLED IN FOR EMERGENCY VACATION - FAMILY EMERGENCY
6:30
9:00    TOWER PHONE CHECK "OK'
        ROLL-CALL DISCUSSED WATCH OFFICE DUTIES AND DOCUMENTATION AND CHECK APPARATUS AND CLEAN-UP
10:00
         DUTIES AND RESPONSIBILITIES.
10:30 CLASS ON HOT BRAKES - HALOTRAN USEAGE
12:30 D. KING BACK IN FIRE STATION OFF OF EMERGENCY VACATION,




  AR-1    OPERATIONAL READY                                                                               N
  AR-2     OPERATIONAL READY
  AR-3     OPERATIONAL READY
  AR-4  OPERATIONAL READY
I AR-S 1 OPEATflN4I READY
           HFD Form 22 Rev. 7/06
                                       Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 16 of 66




                                                                                                                                                                                                ROUOO1465O
                  STATIDN# 54                                 DAILY CAPTAIN'S LOG
SHIFT      TIME                   DATE                    DAY                   D - DAY         No. Assigned              No. On Duty         Capt          Signature
  A        6:30                  05/02/09             SATURDAY                    0-2                      11                    13
App. #     Time                  Position          Last Name, First Initial      Position      Last Name, First Initial   PUS,        Last Name, First Initial /     Last Na e, First Initial

                           Chif fAct. Chief                                   E/O I Act. EIO                              FF.
                           Chief (Act. Chief                                  E/O / Act. EJO                              FF.
AR-1       6:30      Sr. Capt. I Act. Sr. Capt.           TAMEZ               EJO I Act. EJO                              FF.            DRAYCOTT
AR-1                 Sr. Capt. I Act. Sr. Capt.                               EIO I Act. E10                              FF.
AR-8       630             Capt I Act Capt             HENCSHEL               EIO!Act E/O            WILLIAMS             FF                 KERN                            VARA
AR-8                       Capt    I   Act. Cpt.                              EIO I Act E/O                               FF
                           Capt PAct. Capt                                    EIO I Act EIO                                FF
AR-2       6:30                                                               E/O I Act. E/O            GILLOCK            FF.
AR-3       6:30                                                               EIO I Act. E/O         WEBSTER               FF.            MARTINEZ                          KEYES
AR-4     6:30                                                                 E!O fAct. E/O               MALKEY           FF.             LASAGNA                         KING
Vacation              Day        E. RAMIREZ
                      Night      E. RAMIREZ
Holiday               Day                                                                                        Night
Sick                    Day      S. BEDDINGFIELD                                                                 Night    S. BIEDDINGFIELD
Injured              Day         J.GARREH.                                                                       Night    J.GARREYF
City Business        Day                                                                                         Night
Training             Day                                                                                         Night
Other                Day                                                                                         Night
Debit Day            Day         W. MALKEY, D. MARTINEZ, C. GILLOCK                                              Night    W. MALKEY, D. MARTINEZ, C. GILLOCK
Fill-in/Station      Day         L. LAWRENCE                                                                     Night    L. LAWRENCE
Overtime             Day         C. KERN                                                                         Night    D. KERN
Person Riding For Another
Person Trading Debit Day
Portable Radios, Cell Phones &
Radiocom II Inventory
Numbers

 Watches            C. MARTINEZ- DAY                     E. WILLIAMS - NIGHT                         ..      .   -
   FUEL DUTY                                           MARTINEZ                                      Person Taking Reading                                         MARTINEZ
   Bulk Tank Reading                        UNL.       Gal.     766                     Inch       35                DIESEL           Gal.            578            Inch            27 1/2
   Pump Reading                              .                                10070.1                                                                         15289.6
   HFD Form 21 Rev. 7106
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 17 of 66




                                                                                                                      ROU 00146507
                    STATION# 54/A                  DAILY CAPTAIN'S LOG
                                         Date      Shift      Cpt.in's Signature                            Initial
Time EVENTS OF THE DAY 1                05/02109      A        -         7-(                                Entry
6:30    RELIEVED "0" SHIFT
        INFORMED BY CAPT. .FULGHAM THAT THE DIESEL FUEL PUMPS AND TANK ARE OUT OF SERVICE DUE TO WATER.
        EJO S. BEDDINGFIELD CALLED IN SICK 24 HOURS
        5/0 D. GILLICK ( ON DEBIT..DAY) SENT FROM 99'S TO 54'S TO RELIVED J. BUTLER ON AR-2
        99, 5 TO RECEIVE A CAPT. ON OVERTIME.
7:00    HFD RADIO TEST "OK"
7:20    INFORMED BY SR. CAPT. TAMEZ OF STATION INSPECTION BEING CONDUCTED TODAY AT 13:00 HOURS.
 9:00   TOWER PHONE CHECK "OK"
13:30   STATION INSPECTION CONDUCTED.
14:30   CAPT. HENCSHEL INFORMED OF AREAS NEEDING ATTENTION. RE-INSPECTION TO BE CONDUCTED AT 17:30 HOURS.
17:09   AR-8 DISPATCHED TO GRASS FIRE AT ALDINE-WESTFIELD AND RANKIN ROAD AT THE COMMUNITY CHURCH
18:34   AR-8,AR--3AR-1 I ,AR-17 TO HOT FUEL AMERICAN AIRLINES 757-200 NEAR GATE A-19
20:10   STATION RE-INSPECTION CONDUCTED. AREAS NEEDING OF ATTENTION ARE OK "STATION LOCKS GREAT",
        "GOOD JOB BY EVERYONE". PER SR. CAPT TAMEZ. THIS INFORMATION FORWARDED TO MEMBERS INVOLVED
        BY CAPT. HENCSHEL WHO IN TURN THANKED TODAYS CREW FOR ALL THEIR HELP AND COOPERATION.




AR-IS OPERATIONAL READY
AR-1    OPERATIONAL READY
 AR-2   OPERATIONAL READY
AR-3    OPERATIONAL READY
AR-4    OPERATIONAL READY
 AR-8   OPERATIONAL READY
        HFD Form 22 Rev. 7/06
                                     Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 18 of 66




                                                                                                                                                                                                     HOUOO 1465O
                    STATION# 54                                DAILY CAPTMIN'S LOG
                                                                                 D - DAY             No. Assigned              No. On Duty Captaps.Signature
SHIFT       TIME                  DATE                     DAY
                                                         MONDAY                    0-3                          11                    13
  A         6:30               05)04109                                                                                                                                   Last Name, First Initial
                                                                                  Position          Last Name, First Initial   Pos.        Last Name First Initial '
                                Position            Last Name, First Initial
App.         Time
                                                                               E1O I Act EIO                                   FF.
                           Chief. J. Act. :Ghef
                                                                               EIO I Act. EIO                                  FE
                           Chief! Act.:Chief
                                                                               EIO I Act. EIO                                  FE              DRAYCOTT
AR-1         6:30      Sr. Capt. I Act. Sr. Capt.          TAMEZ
                                                                               E/O I Act. E!O                                  FE.
AR-1                   Sr. Capt. I Act. Sr. Capt.
                                                                               EIO I Act. EIO              WILLIAMS            FE                   KERN                         McCRANEY
             6:30                                       HEN CSHEL
 AR-8
                                                                               E1O I Act. ElO                                   FE.
 AR-8
                                                                               EIO I Act. EJO                 SHAW              FF.
 AR-2        6:30
                                                                               EJO I Act. E!O             POP OVICH             FF.
AR-2     18:30                                                                                                                                                                     KING
                                                                               ElO I Act. E/O             WEBSTER               FF.            PRESCOTT
AR-3      6:30                                                                                                                                                                    KEYES
                                                                               E/O I Act. EIO           BEDDINOFIELD            FF.                 VARA
AR-4      6:30
Vacation             Day
                     Night
                                                                                                                       Night
 Holiday             Day
                                                                                                                       Night
 Sick                 Day
                                                                                                                       Night
 Injured              Day
                                                                                                                       Night
 City Business        Day
                                                                                                                       Night
 Training             Day
                                                                                                                       Night
 Other                Day
                                                                                                                       Night
 Debit Day            Day
                                                                                                                       Night
  Fill-in/Station     Day
                                                                                                                       Night    D. KERN R. MOCRANEY, G. POPOVICH
  Overtime            Day         D. KERN R. MCCRANEY G. POPOV1CH J.D. SHAW
  Person Riding For Another
 Person Trading Debit Day
 Portable Radios, Cell Phones &
 Radiocom II inventory
 Numbers
  Watches               VARA - DAY                  WILLIAMS - NIGHT
                                                                                                            Person Taking Reading                                        PRESCOTT
       FUEL DUTY                                          PRESCOTT
                                                                                                                           DIESEL            Gal.            493            Inch             24114
                                           UNL.           Gal.    730                        Inch         331/2
       Bulk Tank Reading
                                                                                10070.1                                                                                15302.1
       Pump Reading
       HFD Form 21 Rev. 7106
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 19 of 66




                                                                                                                           HOUOO1465O
                     STATION# 54/A                  DAILY CAPTAIN'S LOG
                                          Date      Shift   Capta         Signature                              Initial
Time EVENTS OF THE DAY                   05/04/09     A                           -?
                                                                                                                 Entry
6:30     RELIEVED "B" SHIFT
         C. PASCUALLI STILL OFF DUE TO KNEE SURGERY IS USING SICK TIME.
         SHIFT HOLDOVER R. BULLARD = PRI.i
         ElO W. 1W CALLED IN FOR EVAC DUE TO SICK FAMILY MEMBER. (1W WAS PRESCHEDU LED CT 24 HOURS)
         SHIFT HOLDOVER G. POPOVICH = PRI.1
 6:30    AR-8 OUT-OF SERIVCE DUE TO BOLT IN RIGHT FRONT TIRE.
 7:65    CAPT. LES FULGHAM CALLED STATED THAT F/F M. ROBERTS NEEDED TO GO TO P. T. FOR HER ANKLE AT 13:00 HRS.
         CAPT. HENCSHEL INFORMED CAPT. FULGHAM THAT F/F M. ROBERTS NEEDS TO SCHEDULE P.T. FOR DAYS OFF
         OR USE WELLNESS OR LEAVE TIME TO HELP WITH KEEPING MINIMUM STAFFING TO FIRE STATION 99.
 8:07    AR-8 BACK IN SERVICE
 8:15    J.D. SHAW IN FIRE STATION ON OVERTIME TO RELIEVE G. POPOVICH ON AR-2
 8:20    WORK REQUEST ORDER FOR AR-15 DUE TO RUST ON TOP OF CAB -VIA EMAIL FLEET WORK REQUEST
12:30    ROLL-CALL FOR 'A" SHIFT MEMBERS IN CAPT. ROOM
13:30    DUP'S INC., (SERVICE # 9050101) PUMP OUT WATER AND REPLACED FILTERS ON FUEL PUMPS AND TANKS.
         ALL FUELS ARE READY FOR USE.
 16:50   CALLED 0-64 CHIEF PATTISON AND INFORMED THAT CAPT HENCSHEL WAS STILL IN PROCESS TO GATHER
         TEAP FORMS AND MAPS FOR THE TERMINALS AT IAH FOR HIS AND 0-64 USE.
 18:30    G. POPOVICH IN FIRE STATION TO RELIEVE J.D. SHAW ON OVERTIME ON AR-2.




 AR-15 OPERATIONAL READY
 AR-1     OPERATIONAL READY               ALL APPARATUS SHOWED FOAM TODAY
 AR-2     OPERATIONAL READY
 AR-3     OPERATIONAL READY
 AR-4     OPERATIONAL READY
 AR-8     OPERATIONAL READY
          HFD Form 22 Rev, 7/06
                                   Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 20 of 66




                                                                                                                                                                                                      HOU0014651 C
                  STATION# 54                                   DAILY CAF AIN'S LOG
SHIFT      TIME                   DATE                      DAY                   D - DAY         No. Assigned              No. On Duty          Captag.s Signature
  A        6:30                  05/10/09                 SUNDAY                    0-4                      11                    13
App. #     Time                  Position            Last Name, First Initial      Position      Last Name, First Initial   Pos.        Last Name, First Initial         Last N    e, First Initial
                            Chief./tct. Chief                                   EJO !Act. EIO                                FF.
                            .Chiéf./Act. C}iief.                                EJO I Act. ETO                               FF.
AR-1       6:30         Sr. Capt. /Act. Sr. Capt.          TAMEZ                EJO IAct. E1O                                FE.             RAMIREZ
AR-1                    Sr. Capt. / Act. Sr. Capt.                              EiO I Act. E!O                               FF.
AR-8       630              Capt /Abt Capt               HENCSHEL               EIO!Act EfO            WILLIAMS              FF     HENDRIX/CORLEY                       SEWELLJPIERRE
AR-8       1830             Capt /Act Cpt                HENCSHEL               E/O fAct EfO           WILLIAMS              FF              CORLEY                          HOOKER
                            Capt fAct Capt                                      E/O I Act E/O                                FF
AR-2       6:30                                                                 EIO / Act. EiO      BEARD                    FE.
AR-3       6:30                                                                 EJO I Act, EIO HIBBARD I NOVAK               FE,           DRAYCOTT                               KEYES
AR-4       6:30                                                                 EIO.T Act. E/O  BEDDINOFIELD                 FF.               VARA                          KING
Vacation                Day
                        Night
Holiday                 Day                                                                                       Night
Sick                    Day M. WEBSTER K. MILLER                                                                  Night     M. WEBSTER, K. MILLER
Injured                 Day J. GARRETT                                                                            Night     j GARRETT
City Business           Day                                                                                       Night
Training                Day                                                                                       Night
Other                   Day                                                                                       Night
Debit Day               Day K. MILLER = SICK                                                                      Night     K. MILLER = SICK
Fill-inlStation         Day                                                                                       Night
Overtime                Day J. HIBBARD , T. SEWELL        C. HENDRIX A. BEARD, E. PIERRE, R. CORLEY               Night     A. BEARD, R. CORLEY, M. NOVAK, W. HOOKER
Person Riding For Another
Person Trading    Debit Day
Portable Radios, Cell Phones &
Radiocom TI Inventory
Numbers

Watches              DEAYCOTT-DAY                              WILLIAMS - NIGHT
  FUEL DUTY                                               KEYES                                      Person Taking Reading                                             KEYES
  Bulk Tank Reading                     UNL.            GaL.              730             Inch      33 112          DIESEL           Gal.              426              Inch            21 314
  Pump Reading                                                                  10082.1                                                                            15358.6
  kPfl      ')'I r,, 71ri
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 21 of 66




                                                                                                                   HOU 0014651
                    STATION#      541A                 DAILY CAPTAIN'S LOG
                                           Date        Shift    Captain's Signature                  -   Initial
                                          05/10/09 -     A                                               Entry
Time EVENTS OF THE DAY
6:30     RELIEVED UD SHIFT
         M. WEBSTER CALLED IN SICK 24 HOURS
         HOLDING (SHO) J. HIBBARD
         K MILLER CALLED IN SICK 24 HOURS
         HOLDING (SHO) T. SEWELL
         FILL-IN L. LASAGNA FROM 92'S CALLED IN SICK 24 HOURS
         HOLDING (SHO) C. HENDRIX
 6:45    AR-2 WILL NOT START, OUT-OF-SERVICE            AR-25 IS THE REPLACEMNT
          CALLED MECHANIC TO INFORM OF SITUATION,
 7:15    FUEL REPORT FAXED AND E MAILED.
 9:00    TOWER PHONE CHECK" OK"
10:15     'A' SHIFT MEETING TO DISCUSS CLEANING DUTIES AND WATCHES.
 17:00   ROUND TABLE EVALUATION WITH KEYES AND KING ABOUT AIRPORT STUDY MATERIAL.




 AR-15 OPERATIONAL READY
 AR-1     OPERATIONAL READY
  AR-2    OUT-OF SERVICE             AR-25 IN
  AR-3 OPERATIONAL READY
  AR-4    OPERATIONAL READY
  AR-8    OPERATIONAL READY
          HFD Form 22 Rev, 7/06
                                     Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 22 of 66




                                                                                                                                                                                                     H0U00146512
                   STATION 3V 54                               DAILY CAP) IN'S LOG
                                                           DAY                   D - DAY             No. Assigned              No. On Duty          Captains Signature
SHIFT      TIME                     DATE
                                                        TUESDAY                    0-5                         11                     13
  A         6:30                 05/12/09
                                                                                  Position          Last Name, First Initial   Pos.        Last Name, First Initial       Last Na e, First Initial
                                  Position          Last Name, First Initial
App. #      Time
                              Chief fAct Chief                                 E/OJ Act. EIO                                   FF
                            h1ef:iActChief..:.                                   O IAct..ElO                                   FF.

                       Sr. Capt. (Act. Sr. Capt.           TAMEZ               EJO I Act. EIO                                  FF.              RAM IREZ
AR-1        6:30
                       Sr. Capt. I Act, Sr. Capt.                              EIO / Act. EJO                                  FF.
AR-1
                              Capt tAct CapL            HENCSHEL               EJO/Act EIO                 WILLIAMS            FF            H1LL/CORLEY                        LASAGNA
 AR-8        630
                                                                               E(O I Act EIO               WILLIAMS            FF                   HILL                        LASAGNA
 AR-8       18:30             Capt 'I At Capt           HENOSHEL
                              Capt /ct
                                   A Capt                                      ElO I Act E1O                                    FF
                                                                               EJO I Act. E!O      1w       FF.
 AR-2        6:30
                                                                               ElO I Act. E!O DUMASJWEBSTER FF.                                     VARA                           KING
 AR-3        6:30
                                                                               E/OI Act. E/O   BEDDINGFIELD FF.                                 DRAYCOTT               KEYES
AR-4     6:30
Vacation                Day
                        Night
                        Day                                                                                           Night
Holiday
                    Day                                                                                               Night
Sick
                    Day J. GARRETT                                                                                    Night J. GARRETT
Injured
                    Day                                                                                               Night
City Business
                    Day                                                                                               Night
Training
                    Day CAPT. SCHEURICH = DF                                                                          Night CAPT. SCHEURICI-4 = DF
Other
Debit Day           Day w. 1w                                                                                         Night w. ivy
                    Day L. LASAGNA                                                                                    Night L. LASAGNA
Fill-in/Station
                    Day D. DUMAS D. HILL R. CORLEY                                                                    Night D. HILL
Overtime
Person Riding For Another
Person Trading Debit Day
 Portable Radios, Cell Phones   &
 Radiocom II Inventory
 Numbers

  Watches
                                                              KING                                         Person Taking Reading                                           KING
      FUEL DUTY
                                                         Gal.              724               Inch        33114            DIESEL             Gal.            420           Inch             211/2
      Bulk Tank Reading                      UNL.
                                                                                10093.6                                                                               15374.5
      Pump Reading
      HFD Form 21 Rev. 7106
                              Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 23 of 66




                                                                                                                        HOU 00 146512
                         STATION# 54/A                  DAILY CAPTAIN'S LOG
         -                                    Date      Shift    Capt in's„,Signature                         Initial
Time EVENTS OF THE DAY                       05/12/09     A                                                   Entry
6:30     RELIEVED "B” SHIFT
6:30     STAFFING OFFICE CALLED STATED THAT AN E/O WOULD NEED TO BE HELD-OVER SO THAT ANOTHER COULD
             ATTEND DRUG TESTING.
6:30         BRUCE ARNOLD CALLED IN SICK ( FILL-IN ) DEBIT-DAY FROM 92'S
6:30         HOLDING (SHIFT-HOLD OVER) F/F DUSTIN HILL AND E/O DEREK DUMAS
6:45         M. WEBSTER ENROUTE TO 500 JEFFERSON 16th FLOOR - DRUG TESTING
 7:15        ROLL-CALL DISCUSSED CLEANING DUTIES AND PROPER RELIEVE OF CREW MEMBERS IN THE MORNINGS.
 7:40        E.J. DRAYCOTT ASKED CAPT HENCSHEL TO COME WITNESS URINE ON THE WOMENS TOILET SEAT AND STATED
             THAT IT WAS NOT LEFT THAT WAY LAST DAY ON ("A" SHIFT).
 9:00        TOWER PHONE CHECK "OK"       BACK-UP RADIO DID NOT WORK, TOWER STATED THAT THEY WOULD GET
             SOMEONE TO WORK ON IT.
 9:30        F/F R. CORLEY WAS CALLED IN DAY-OF OVERTIME TO RELIEVE F/F D. HILL AND HAD ARRIVED AT STATION.
 9:30        E/O M. WEBSTER HAS RETURNED FROM DRUG TESTING AND HAS RELIEVED E/O D. DUMAS.
11:00        ROLL-CALL AND CLASS
12:45        J. GARRETT CALLED TO CHECK IN EVERYTHING "OK'
 13:30       CAPT. HENCSHEL AND AR-8 ENROUTE TO BADGE SIGNITURE AUATHORITY RE-FRESHER CLASS.
 16:00       P. KEYES RECEIVED M" STICKER FOR HER BADGE.
 18:00       SR. CAPT TAMEZ SPOKE WITH SR. CAPT. PONCE ABOUT LADIES BATHROOM PROBLEM AND STATED THAT THIS
             HAS GOT TO STOP AND THAT THIS IS NOT THE FIRST OR SECOND TIME IT HAS HAPPENED. SR. CAPT. PONCE
             STATED THAT HE WOULD TALK TO HIS CAPT. AND CREW TOMORROW ON "B" SHIFT.


AR-15 OPERTIONAL READY
 AR-1        OPERTIONAL READY
 AR-2        OPERTIONAL READY
 AR-3         OPERTIONAL READY.
 AR-4         OPERTIONAL READY
 AR-8         OPERTIONAL READY
              HFD Form 22 Rev, 7/06
                                     Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 24 of 66




                                                                                                                                                                                                 HOU 001 4G51
                    STATION# 54                                DAILY CAP1N'S LOG
            TIME                   DATE                    DAY                   D - DAY         No. Assigned              No. On Duty         CaptJp.s Signature
SHIFT
  A         6:30                 05/18/09                MONDAY                    C-c                     11                     13              ç   -
                                  Position          Last Name, First Initial      Position      Last Name, First Initial   PUS.        Last Name, First Initial /      Last Nam- First Initial
App. #      Time
                              Chief [Act. Chief                                EJO fAct. EIO                               FF.
                              Chief I Act.:Chief                               EIO I Act. EfO                              FF.
                       Sr. Capt. I Act. Sr. Capt.          TAMEZ               EIO / Act. E1O                              FF                  VARA
AR-1         6:30
                       Sr. Capt. / Act. Sr. Capt.                              EIO I Act. E1O                              FF.
AR-1
                              Capt /Act Capt            HENCSHEL               E1O I Act EIO          WILLIAMS             FF                CORLEY                         PRESCOTT
AR -8        6:30
                              Capt I act. Capt,                                EIO / Act EIO                               FF
AR-8
                              Capt I Act Capt                                  EIO I Act E/O                               FF
                                                                               E!O I Act. EIO              ivy             FF.
 AR-2        6:30
             6:30                                                              ElO I Act. EIO         WEBSTER              FF.                 KEYES                        DRAYCOTT
 AR-3
         6:30                                                                  EJOI Act. EIO       BEDDINGFIELD            FF.                 KING                  RAMIREZ
AR-4
Vacation               Day
                       Night
Holiday                Day                                                                                        Night
Sick                   Day                                                                                        Night
Injured                 Day J. GARRE1T                                                                            Night J. GARREU
City Business           Day                                                                                       Night
Training                Day                                                                                       Night
Other                   Day                                                                                       Night
Debit Day               Day CORLEY                                                                                Night CORLEY
Fill-in/Station         Day                                                                                       Night
 Overtime               Day w. 1w                                                                                 Night w. ivy
Person Riding For Another
Person Trading Debit Day
Portable Radios, Cell Phones &
 Radiocom II Inventory
 Numbers

 Watches               BEDDINGFIELD-06:30, E.J. DRAYCOTT-08:30, PAULA KEYES-12:30DENNIS KING-14:30, E. RAMIREZ-16:30, M. WEBSTER-18:30, E. WILLIAMS-21:00

      FUEL DUTY                                            VARA                                       Person Taking Reading                                            VARA
                                             UNL.        Gal.              682           Inch        311/2            DIESEL            Gal.          814               Inch            371/8
      Bulk Tank Reading
      Pump Reading                                                             10122.3                                                                              15438
      HFD Form 21 Rev. 7/06
                           Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 25 of 66




                                                                                                                      H0U0014651
                     STATION# 54/A
                                                      DAILY CAPTAIN'S LOG
                                                      Shift   Cn's Signature                                Initial
                                       [ Date
                                                        A
                                                                                                            Entry
                                         05/18109 1
Time EVENTS OF THE DAY
6:30     RELIEVED "0" SHIFT
6:30     APPARATUS DAY
7:30     ROLL-CALL DISCUSSED WATCH OFFICE DUTIES AND CLEAN-UP DUTIES

 9:00    TOWER PHONE CHECK "OK'
                                                                   VVI I r -1-11N. LJL't rI'
10:00    D-54 IN FIRE STATION TO LOOK AT TRIAGE TRAILF< ANU 5UVL[
         RESPONSE POINTS AT THE FIRE STATIONS 99 AND 54. CAPT HENCSHEL STATED THAT HE WOULD LOOK INTO THE
         POSSIBILITY AND WOULD HAVE TO CHECK WITH D-54 AND AIRPORT OPERATIONS,
         CALLED HFD SUPPLY AND ORDERED (2) 6' WITH 4' COUPLING SUPPLY HOSES FOR AR-3 AND AR-4. ALSO ASKED
11:00
         FOR I OF EACH EXTINGUISHER THAT IS CERTIFIED AND TO HAVE THE OLD ONES PICKED UP.

 11:00   SARA APPLIANCE IN STATION TO MEASURE FOR NEW DISHWASHER
         CALLED JOB CONTROL FOR LOCKS TO BE REPAIRED IN LADIES LOCKER ROOM #9 572 2 BY JOB CONTROL.
 14:30

                                      2r7     e-r                      o   24cIS
O7°        &'i 5         yffo77




 AR-iS OPERATIONAL READY
  AR-1    OPERATIONAL READY
  AR-2     OPERATIONAL READY
  AR-3     OPERATIONAL READY
  AR-4     OPERATIONAL READY
  AR-8     OPERATIONAL READY
           HFD Form 22 Rev. 7106
                                       Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 26 of 66




                                                                                                                                                                                                       I.1INiIf1I;
                    STATION# 54                                   DAILY CAPTAIN'S LOG
SHIFT       TIME                     DATE                    DAY                   D - DAY          No. Assigned                No. On Duty         Captains Signature

  A         6:30                  05/20/09                WEDNESDAY                  0-7                       ii                      13
                                  Position            Last Name, First Initial      Position       Last Name, First Initial     Pos.        Last Name, First Initial   '    Last Name, First Initial
APP. #      Time
                              Chief! Aôt. Chief I                                EJO / Act. EIO                                 FF.
                              Chief! Act Chief                                   EJO I Act, E!O                                 FF.
                       Sr. Capt.! Act Sr. Capt.              TAMEZ               EIO / Act. ElO                                 FF.                 VARA
AR-1         6:30
                       Sr. Capt.! Act. Sr. Capt.                                 EIO / Act. E/O                                 FR
AR-1
                              Capt     /   Act Capt        HENCSHEL              EIO I Act E1O           WILLIAMS               FF                  KERN                         LASAGNA
AR-8         6:30
                              Capt1ActCapt                                       ElO I Act E!O                                  FF
 AR-8
                              Capt I Act Capt                                    EIO I Act EIO            SHAW                  FF
 AR -2       6:30
 AR-3        6:30                                                                EIO I Act. EIO          WEBSTER                FF.               RAMIREZ                            KING
             6:30                                                                EIO I Act. EIO.         LAN PH EAR             FF,             DftASYC OTT                         KEYES
 AR-4
                                                                                 EIO I Act E/O          T. WILLIAMS             FR              DRAYCOTT                          KEYES
AR-4
Vacation                 Day
                        Night
Holiday                 Day                                                                                             Night
Sick                     Day                                                                                            Night
Injured                  Day                                                                                            Night
City Business            Day                                                                                            Night
Training                 Day                                                                                            Night
Other                    Day                                                                                            Night
Debit Day                Day         J.D. SHAW, D. KERN                                                                 Night   J.D. SHAW, D. KERN

Fill-in/Station          Day                                                                                            Night
Overtime                 Day         M. LANPHEAR T. WILLIAMS                                                        -   Night   T. WILLIAMS

 Person Riding For Another
 Person Trading     Debit Day
 Portable Radios, Cell Phones &
 Radiocom II Inventory
 Numbers                           -

 Watches
      FUEL DUTY                                             RAMIREZ                                       Person Taking Reading                                            RAMIREZ
      Bulk Tank Reading                        UNL.        Gal.              669           Inch         31                DIESEL             Gal.             811            Inch            37
      Pump Reading                                                               10129.6                                                                               15438
      HFD Form 21 Rev. 7106
                        Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 27 of 66




                                                                                                                                 46517
                                                                                                                           f10U001
                    STATION# 54/A                   DAILY CAPTAINS LOG
                                         Date       Shift     Captaip1s Signature                                Initial
Time EVENTS OF THE DAY                   05/20/09                                                                Entry
6:30    RELIEVED "B" SHIFT
                                                     A
                                                                            /
6:30    S. BEDDINGFIELD CALLED IN SICK
6:30    HOLDING (SHIFT HOLD-OVER) IS M. LANPHEAR
6:30    HOLDING (SHIFT HOLD-OVER) IS R. BULLARD WAITING FOR FILL-IN FROM 921S TO ARRIVE.
7:00    FUEL REPORT FAXED AND EMAI LED.
7:00    F/F L LASAGNA FROM FIRE STATION 92 IS OUR FILL-IN FOR THE DAY. F/F L. LASAGNA RELEIVED F/F R. BULLARD.
7:30    CALLED MECHANIC AND INFORMED OF LOW AIR PRESSURE IN TIRES OF AR-15 AND SPARE KEY FOR AR-15.
7:30    CALLED SR. CAPT. KRUSLESKI AND ASKED FOR SPARE KEY TO BE KEPT AT FIRE STATION 54 FOR AR-15.
 9:00   TOWER PHONE CHECK" OK'
 9:00   EJO T. WILLIAMS IN FIRE STATION TO RELIEVE SHIFT HOLD OVER M. LANPHEAR.
10:00   ROLL-CALL AND CLASS ON HAZARD INDENTIFICATION       - AIRCRAFT CARGO HAZARDS.
16:00   TRAINING OFFICER CAPT. WISNOSKI DROPPED OFF COPY OF AIRPORT EMERGENCY PLAN AND AIRPORT
        CERTIFICATION MANUAL. CAPT. HENCSHEL REPLACED OLD WITH THE NEW.




                                                                                                                  /
AR-15 OPERATIONAL READY
 AR-1   OPERATIONAL READY
 AR-2   OPERATIONAL READY
 AR-3   OPERATIONAL READY
 AR-4   OPERATIONAL READY
 AR-8    OPERATIONAL READY
        HFD Form 22 Rev. 7/06
                                     Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 28 of 66




                                                                                                                                                                                                  HOUOO 14651
                    STATION# 54                                DAILY CAPI AIN'S LOG
SHIFT       TIME                   DATE                    DAY                   D DAY           No. Assigned              No. On Duty         Captai.-Signature

  A          6:30                05/26/09                TUESDAY                   C8                      11                     13
                                  Position          Last Name, First Initial      Position      Last Name, First Initial   Pos.        Last Name, First Initial   '    Last Name, First Initial
App. #       Time
                              Chief I Act. Chief                               E/O I Act. E/O                              FR
                              Chief iAct. Chief                                E/O /AcL E/O                                FR

             6:30      Sr. Capt. I Act. Sr Capt.           TAMEZ               EiO I Act. EIO                              FF.             DRAYCOTT
AR-1
                       Sr. Capt.! Act. Sr. Capt.                               EIO / Act. E!O                              FF.
AR-1
             6 30             Capt / Act Capt           HENOSHEL               EI'O I Act E/O         WILLIAMS             FF              PRESCOTT                         JOHNSTONE
AR-8
                         z        61I Act Capt.                                EIO I Act E/O                               FE
AR-8
                              Capt IlAct Capt.                                 EIO 1 Act E/O                               FF

             6:30                                                              E/O / Act. E/O       WILLIAMSON             FF-
 AR-2
                                                                               E/O I Act. E/O         WEBSTER              FF.               RAMIREZ                          KEYES
 AR-3        6:30
 AR-4    6:30                                                                  EiO/ Act. E/O       BEDDINGFIELD            FF.                 VARA                             KING
Vacation                Day BARR, D.
                        Night BARR, D.
Holiday                  Day                                                                                      Night
Sick                     Day                                                                                      Night
Injured                  Day GARRErr, J.                                                                          Night SAME
City Business            Day                                                                                      Night
Training                 Day                                                                                      Night
Other                    Day                                                                                      Night
Debit Day                Day BARR, D. (VAC); WILLIAMSON, B.; JOHNSTONE, A.                                        Night SAME
Fill-in/Station          Day PRESCOTT, R. I FROM 92'S                                                             Night SAME
 Overtime                Day                                                                                      Night
Person Riding For Another
Person Trading Debit Day
 Portable Radios, Cell Phones &
 Radiocom II Inventory
 Numbers
 Watches               RAMIREZ (DAY), WILLIAMS (NIGHT)

      FUEL DUTY                                     EDUARDO RAMIREZ                                    Person Taking Reading                                       PAULA KEYES
      Bulk Tank Reading                      UNL.      Gal.      688                     Inch        31 3/4           DIESEL            Gal.             765           Inch             34 1/2

      Pump Reading                                                             10136.6                                                                            15502.1
      HED Form 21 Rev, 7/06
                                                                                                                06111111MICIAL,
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 29 of 66




                                                                                                                 I
                     STATION# 54/A                  DAILY CAPTAIN'S LOG
                                         Date       Shift   Capt in's Signature                       Initial
Time EVENTS OF THE DAY                   05126/09     A                                               Entry
6:30     RELIEVED "0" SHIFT
8:30     ROLL CALL WITH SHIFT MEMBERS: PROPER UNIFORMS, RUNWAY CLEARANCE, STATION DAY
9:00     ATCT PHONE AND BACK-UP RADIO TESTS PERFORMED SATISFACTORILY
10:00    CLASS ON AFOOII-AIRPORT EMERGENCY PLAN: REVIEWED ARFF AND HFD RESPONSIBILITIES
12:00    REFRESHER ON APPLYING FOR OVERTIME ON THE DC STAFFING WEBSITE TO GO LIVE 6113/09. INFORMED
         MEMBERS TO BEGIN APPLYING TODAY.'
12:30    PAULA KEYES AND DENNIS KING RECEIVED 2 HRS TRAINING ON AR-3 WITH E!O MARK WEBSTER
13:30    EJO JOHNNY GARRETT CHECKED IN




                                                                                                       I




 AR -1    OPERATIONALLY READY
 AR-2     OPERATIONALLY READY
 AR-3     OPERATIONALLY READY
 AR-4     OPERATIONALLY READY
 AR-8     OPERATIONALLY READY
 AR-15 OPERATIONALLY READY
          HFD Form 22 Rev. 7/06
                                    Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 30 of 66




                                                                                                                                                                                                    HOUO014652C
                    STATION# 54                                  DAILY CAP AIN'S LOG
SHIFT       TIME                   DATE                      DAY                   D - DAY          No. Assigned              No. On Duty         Captain        Signatur

  A          6:30                05/28109                THURSDAY                    C-0                       II                    13
App. #       Time                 Position            Last Name, First Initial      Position       Last Name, First Initial   Pos.        Last Name, First Initial        Last Name First.lnitjal

                              Chief I Act Chief                                  ElO / Act E/O                                FF
                              Chief I Act Chief                                  EIOJ Act. E1O                                FF

AR-1         6:30      Sr. Capt. I Act. Sr Capt.             TAMEZ               E/O I Act. E1O                               FF.             DRAYCOTT
AR-1                    Sr. Capt. I Act. Sr. Capt.                               E/O I Act. EfO                               FR
WILL         630              Ct Ict Capt.                 WILLIAMS              E/O fAct E1O               IRWIN             FF               HENDRIX                         LASAGNA III
AR 8        1500              CaptIAct Capt               HENCSHEL               E/O/Act E/Q              WILLIAMS            FF               HENDRIX                         LASAGNA III
                              Cäpt/ Act Cat                                      E/O I Act E/O                                FF
 AR-2        6:30                                                                E/O I Act. E/O            BUTLER             FF.
 AR-3        6:30                                 .                              E/O IAct, E/O            WEBSTER             FR                   KING                         RAMIREZ
AR-4     6:30                                                                    E/O I Act.. E/O         BEDDINGFIELD         FF.                 KEYES                        VARA
Vacation            Day           R. McCRANEY
                   Night          R. McCRANEY
Holiday             Day                                                                              .               Night
Sick                 Day                                                                                             Night
Injured              Day          J.GARRETT                                                                          Night J. GARRETT
City Business        Day                .                                                                            Night
Training             Day                                                                                             Night
Other                Day                                                                                             Night
Debit Day            Day                                                                                             Night
Fill-inlStation      Day                                                                                             Night
Overtime             Day          R. IRWIN- 06:30-15:00 HOURS                                                        Night
Person Riding For Another
Person Trading Debit Day
Portable Radios, Cell Phones &
Radiocom II Inventory
.Numbers

 Watches               WILLIAMS - NIGHT
      FUEL DUTY                                               KING                                        Person Taking Reading                                           KING
      Bulk Tank Reading                      UNL,          Gal.              686           Inch          311/2          DIESEL             Gal.            754            Inch            34112
      Pump Reading                            .                                  10136.6                                                                             15527.4
      HFD Form 21 Rev. 7/06
                                                                                                              -{OUOD1 46521
                         Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 31 of 66




                    STATION# 5 4 1 A               DAILY CAPTAIN'S LOG
                                         Date      Shift   Captain's Signature                      Initial
                                                     A                                              Entry
Time EVENTS OF THE DAY                  05/26109

6:30    RELIEVED 'B" SHIFT
9:00    TOWER PHONE CHECK "OK'




 AR-iS OPERATIONAL READY
 AR-1    OPERATIONAL READY
 AR-2    OPERATIONAL READY
 AR-3    OPERATIONAL READY
 AR-4    OPERATIONAL READY
 AR-8    OPERATIONAL READY
         HFD Form 22 Rev. 7106
                                             Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 32 of 66




                                                                                                                                                                               I-IOU0014G4
                          STATION             54                   DAILY CAF 1JNS LOG
                                               t]                                            Msignd•.                 D uty.aptai              $1 rt?turei
::SU.1FT

   A              6:30                     06/03109.          WEDNESDAY                          11                   9
                                            ositjo                                                    riti,r               East Naiñe Frstiricta                  Ifstlnifia

                                                                                                               FE


                                 Sr. Capt;! Act Sr.Capt.

 AROl.                            r..CaPtL.AcL.Sr.Capt..        TAMEZ                         RAMI REZ

 .ARO8                                                        MOHRMAN                         WILLIAMS                        PRESCOTT                       PASCUALLI

 ARO2                                                                                         HOOKER

 ARO3                                                                                           SHAW                              VARA                         KING

 ARO4                                                                                      •EDDINGFIELD                       ORAYCOTI                        KEYES.

                                                                                  2

                                                                          F/O /iAcL EIO
                                           WEBSTER.
                                           WEBSTER
                                                                                                               HOYT


                                      Ne
                                           GARRETF                                                             GARRETT




                                           HENCSHEL WD                                                         HENCSH EL

                                           NOVAK, WOOTEN                                                       NOVAK, WOOTEN, HOYT.

                                           PRESCOTT FROM 2S
                                       : MOHRMAN SHAW, HOYT                                                    MOHRMAN, SHAW
                                                                                 HOOKER: FOR NOVAK, PASC(JALLI FOR WOOTEN




           Tn.!          ntory



                               WILLIAMS

                                                               WILLIAMS                         TOO
                    1Reai                                                         inc                                                                 1
                         ITg
    HFD Form 21 Rev 7/Os
                            Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 33 of 66




                                                                                                                     H0U0014649C
                      STATION U    .64                   DAILY CPTAIN'$ LOG
  •....................H •.                :Dàte         .   Shift;.   Capthhs Siature
Time EVENTS O THE DAY                     06/03/09             A                                             Enfry
8:30    MOHRMAN RELIEVED FULGHAM
6:30    APPARATUS CHECKED OK.
9:00    TOWER PHONE TEST OK
10:00   H.FD SL1PPLYrFLEMING PICKED UP 17 PORTABLE EXT.
10:40AR8 AUTO ALARM 4500 WILLCLAYTON PI<WY           .        . ..       .                 .        .


15:15   CAPT WURST CAME BY TO BORROW A CAR WASH WANE TO TAKE TO STATION 99 TO SEE IF IT WOULD FIT
        THEIR SYSTEM.
17:30   PPM REPORTED THAT CAR WASH PUMP IS BACK IN SERVICE. RETURNED BY STA 99 AT 19:30 HRS,
21:00   ALERT 2 RUNWAY O 01<                                                                   ..   .   .




        RECD 2 SECTIONS OF WHITE LARGE DIAMETER HOSE. 08-011, 08031, ALSO RECD 5 EXT: Z DRY CHEM, 1 WATER,
        1 MULTIPURPOSE, AND. 1 002. ALL RECD FROM HFD SUPPLY




        RFD Fo6n 22 Rev, 7106
                                                                                                                                                                                                                  H0U0014649 1
                                                     Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 34 of 66

                         STATION # 54                                         DAILY CAP-' :IN'S LOG
SHIFT        TIME                    I        DATE                      PAY                  D DAY                     o Msgned                 No On Duty         Captain's Signature

  A              6:30                        06104109                  FRIDAY                    02                             111                    13
                                              Positon             Last Name First ImLal        Postton              Last Name First Intilal     Pos.        Last Nae
                                                                                                                                                                  m First lnrbal        Lest Name First Initial
App    #         Tiue
                                                                                            E/O I Act.   E10                                     F

                                                                                            E1O I Act. EIO                                       FF
                             ''
 AR-1            630           Sr Capt.I Act Sr Capt                    TAMEZ             Eio I Act EJO                                          ft             RAM IREZ

                               Sr Capt. (Act Sr Capt.                                       VO /Act EIO                                          FF
 AR-1
                                                                      WILLIAMS              E/0 I ACt EIO                ETHERIDGE               FF,             ARNOLD                      MAR1 INEZ
                 630
                                                             r
                                                     .                WILLIAMS              E/OIAct..E1O                  EThRIDGE                               ARNOLD                      MARTINEZ
 AR 8            1500
                                         :
                                         tp                                                 E1O I Act EO
                                                                                            E1O I Act E10                 DRAYCOTT               FF
 AR 2            630
 AR3             6:30                                                                       EIO.f Act    V0                WEBSTER                                 KEYS                      LASAGNA

                 6130                                                                       BO !Act E/O                 BEDDINGFIELD             FF               KEYES              LASAGNA
 AR -4



                                                                                                                                           wk

           oij   IN           lgId       + HENSCHEL                                                                                             HENSCHLL

                                                                                                                                      iI        J GARRhti
                        eN




                                              MALKEYW                                                                                           MALKEY

                                              LASAGNA FROM 92'S                                                                                 LASAGNA FROMM 925

                                         IL IHERIDGE C 990                                                                                      CAPT R GREEN 99 D



iiA
Dorteble Radios Ce'I 'hone           &
.Radiocom.II.hVentbry
 NUmbers

                             WILLIAMS - NIGHT
      FUEL DUTY                                                           KING                                               ,ri!n9             eadj                                    KING

      Bk Tar(
                                         I    i-MI
                                                                                      617                      {n       29                                      9          694                          32

                                                                                            10175                                                                                  15597.3
      HFD Form 2I :Re. 7106
                                 Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 35 of 66




                                                                                                                                                                                    46492
                                                                                                                                                                               HOUGOI
                           STATION        54/A                         DAILY ( PTA I N! S 'LOG
                                                          Date           :Shift       Captap.s Signature                      .         -      '.   .   .            Initial
Tm           EVENTS         OF THE DAY                                       A               _---    / -           2--__                 i -                         Entry
                                                        i; •'t." -:
6:30        RELIEVED WSHIFT
9:00        TOWER: PHONE CHECK "01<7                            .       ..    .                                           .
12:30       MAKE A WISH FOUNDATION IN STATION FOR TOUR FOR JOSH
14:00   '   ON CAPS ON CIRRUS AIRCRAFT
18:30       Capt.Green. relieved Capt.E.WiIflarns
19:00       Vara reported (LEVER PLYMOUTH EXHAUST SYSTEM) Up on the exhaust system broke off. The. e)thaust near bay door
                                                                                                                                                                 -
            #4 The lnrident happen while Vara was moving forward to place AR4 In the station The exhaust system is still working
            At 1940. hrs. I. called Job Control 281-23,0-3024       reported the broken, lever to Mr. Mrjtanz Trouble tikt 98578                            ,t

                                            s'                                                                      -i        A
                                                                                                                          _16 e    IV




AR-15       OPERATIONAL READY
AR-i.       OPERATIONAL READY
AR-2        OPERATIONAL READY                       .                                                         .
AR-3        OPERATIONAL READY
,AR-4       OPERATIONAL READY
 AR-8       OPERATIONAL READY
            -fF0 Form 22 Rev. '7106
                                       Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 36 of 66




                                                                                                                                                                                                                  46493
                                                                                                                                                                                                             HOUO01
                    STATION# 54                                         F IN'S LOG
                                                                 DAILY CALJ
                                                               DAY                     D - DAY           No. Assigned                No. On Duty          CaptØp!s Signature
SHIFT       TIME                     DATE
                                                         THURSDAY                        0-3                       11                       13
  A          6:30                   0II1log
                                                                                                        Last Name, First Initial     Pos.        Last Name, First Initial       Last    ame, First Initial
                                    Position          Last Name, First Initial          Positiod
App.         Time
                             chief! Act Chief                                    EJO I Act E!O                                       FF
                                                                                     E!OI Act. ElO                                   FF
                             Chief !Act Chief.:.
                                                                                     EJO I Act. E!O                                  FF.             DRAYCOTT
AR-1         6:30        Sr. Capt. I Act. Sr. Capt.            TAMEZ
                         Sr. Capt. / Act. Sr. Capt.                                  EIO I Act. E/O                                  FF.
AR-1
                                                                                     EIO I Act EIO            WILLIAMS               FF.,ARNOLD                                        CORLEY
AR-8           6:30      ¼     Capt I ActCpt              HENCSHEL
                                                                                     EIO I Act EJO                                   FF
 AR 8                          Capt I Act 'Capt.
                                                                                     E!O I Act E/O                                   FF
                               Capt I Act Capt
                                                                                     EIO / Act. ElO               SHAW                FF.
 AR-2          6:30
                                                                                     EiO I Act. EIO            WEBSTER                FF.                 KEYES                        RAMIREZ
 AR-3          6:30
                                                                                     EIOI Act..EiO           BEDDINGFIELD             FF.                 KING                         McCRANEY
 AR-4          6:30
Vacation                  Day       R. VARA
                         Night       RVARA
                                                                                                                            Night.
Holiday                   Day
                        - Day
                                                                                                                            Night
Sick
                          Day        J.GARRETT
                                                                                                                            Night    J.GARRETT
Injured
                          Day                                                                                               Night
City Business
                                                                                 .                                          Night
 Training                 Day
                          Day                                                                                               Night
 Other
                          Day                                                                                               Night
 Debit Day
                          Day                                                                                               Night
 Fill-iniStation
                          Day        B. ARNOLD, R. CORLEY, J.D. SHAW, R. MCCR.ANEY, B. PETRILLA                             Night    B. ARNOLD, R. CORLEY, J.D. SHAW, R. McCRANJEY
 Overtime
 Person Riding For Another
 Person Trading       Debit Day
 Portable Radios, Cell Phones &
 Radibcom II inventory                                     .          .

 Numbers

     Watches             E. RMlR      - DAY               E. WILLIAMS - NIGHT                            -              -

                                                            J.D. SHAW                                          Person Taking Readirg                                          J.D. SHAW
 •     FUEL DUTY
                                                                                                 Inch         27 314           DIESEL              Gal.            627           Inch              29318
       Bulk Tank Reading                       UNL.         Gal.      586
                                                                                 10206                                                                                      15663.7
       Pump Reading             -
       HED Form 21 Rev. 7/06
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 37 of 66




                                                                                                               HOUOD14649
                    STATION# 54/A                  DAILY CAPTAIN'S LOG
                                         Date      Shift   Cap ins Signature                         Initial
Time EVENTS OF THE DAY                  06/11109     A                                               Entry
6:30    RELIEVED "D" SHIFT
6:30    HOLDING (SHIFT-HOLDOVER) F/F B. PETRILLA DUE TO F/F R. VARA ON VACATION.
9:00    TOWER PHONE CHECK OK AND BACK-UP RADIO
9:00    HAS ELECTRICAL IN STATION TO WIRE IN SPEAKER IN OFFICERS BATHROOM
12:35   APU FIRE ON UPS MD-1 1, TAIL# N 279 UP
15:40   AR-15 RECEIVED NEW STIHL TS760 SAW FOR USE DURING CAR FIRES TO OPEN VEHICLE HOODS.




 AR-1    OPERATIONAL READY
 AR-2    OPERATIONAL READY
 AR-3    OPERATIONAL READY
 AR-4    OPERATIONAL READY
 AR-8    OPERATIONAL READY
 AR-15 OPERATIONAL READY
         HFO Form 22 Rev. 7106
                                         Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 38 of 66




                                                                                                                                                                                                       HOUDO14649
                   STATION# 54                                   DAILY CAP.JNiS LOG
                                  DATE                      DAY                    D - DAY              No. Assigned              No. On Duty         Captain's Signature
SHIFT      TIME
                                 06/13/09               SATURDAY                     C-4                          11                     13
  A         6:30                                                                                                                                                            Last Name, First Initial
                                                     Last Name, First Initial       Position           Last Name, First Initial   pos.        Last Name, First lnitiaI
App. #,     Time                  Position

                           Chief 1 Ac t Ch If-                                   5/0 1 Act. 510
                           Chief fAct Chief                                      EJO!Act E!O                                      FF
                       Sr. Capt. I Act. Sr. Capt.           TAMEZ                EiO I Act. E1O                                   FF.              RAMIREZ
AR-1        6:30
                       Sr. Capt. / Act. Sr. Capt.                                E10 I Act. .E10                                  FF.
AR-1
                           Capt Act Cat                  HENCSHEL                E/O I Act EfO               WILLIAMS             FF                 MILLER                      PASCUALLI
 AR 8       6 30
                              Capt I ct Ca                                        ElO I Act ElO                                   FE
 AR-B
                              Capt 1 Act Capt                                     5/0 1 Act E10                                   FF
                                                                                  5/0 I Act. EI0               WATTS               FF.
 AR-2        6:30
                                                                                  5101 Act. EIO               WEBSTER              FE.                 KING                       CORLEY
 AR-3        6:30
                                                                                - EIO/Act. E/0            BEDDINGFIELD             FF                 KEYES                      PRESCOTT
AR-4. 6:30
Vacation                 Day      R. VARA
                       Night      R.VARA
                        Day                                                                                              Night
 Holiday
                        Day       DRAYCOYt                                                                               Night DRAYCOTT
 Sick
 Injured                Day       J. GARRETT                                                                             Night J. GARRETT
 City Business          Day                                                                                              Night
                        Day                                                                                              Night
 Training
                        Day                                                                                              Night
 Other
 Debit Day              Day        K. MILLER                                                                             Night K. MILLER
 Fill-in/Station        Day                                                                                              Night
                        Day        R. WATTS, C. PASCUALLI, D. HILL, R. CORLEY         .                                  Night. R. WATTS, C. PASCUALLI, R. CORLEY
 Overtime
 Person Riding For Another
 Person Trading Debit Day
 Portable Radios, Cell Phones &
 Radiocom II Inventory
 Numbers

  Watches              K. MILLER - DAY                          E. WILLIAMS . NIGHT

      FUEL DUTY                      .         .               KING                                           Person Taking Reading                                          KING
                                                          Gal.              586                 Inch        273/4            DIESEL            Gal.             552          Inch            261/2
        uIk Tank Reading                     UNL.                                         ...

      Pump Reading                             10206                                                                                                                     15729
      HFD Form 21 Rev. 7106
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 39 of 66




                                                                                                               ROUOO 4649€
                    STATION# 54/A                    DAILY CAPTAIN'S LOG
                                          Date       Shift   CapjiifsSignàture.                      initial
Time EVENTS            OF THE DAY        061-13109     A                           _-                Entry
6:30    RELE1VED 'B' SHIFT
6:30    F/F DRAYCOTT CALLED IN SICK 24 HOURS
6:30    HOLDING F/F 0, HILL SHIFT HOLD-OVER PR! 1.
8:15    F/F R. CORLEY IN STATION TO RELIEVE F/F D. HILL
9:00    TOWER PHONE CHECK "OK"
10:00   ROLL-CALL AND CLASS      - REVIEWED HARASSMENT RULES AND REGS WITH MAYOR'S EXEC ORDERS,
        HAD CLASS ON AR-2 DISCARGE OF AFFF FOAM AND REFILL.
10:30   LABELED NEW SUPPLY HOSES AND IN-SERIVCE IN AR-3 AND AR-4.
10:30   NEW SAW BLADE FOR AR-15 SAW PLACED IN AR-15,




 AR-1    OPERATIONAL READY
 AR-2    OPERATIONAL READY
 AR-3    OPERATIONAL READY
 AR-4    OPERATIONAL READY
 AR-8    OPERATIONAL READY
 AR-15 OPERATIONAL READY
         HFD Form 22 Rev. 7/06
                                                                                                                                                                                                  H0U00146497
                                     Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 40 of 66



                    STATION# 54                                 DAILY CAM-MIN'S LOG
SHIFT       TIME                   DATE                     DAY                   0 - DAY         No. Assigned              No. On Duty          Captair's Signature

  A         6:30                  06/19109                 FRIDAY                   C-S                     11                     13
                                  Position           Last Name, First Initial      Position      Last Name, First Initial   Pos.        Last Name, First initial       Last Name, First Initial
App. #      Time
                             ChieflAct. Chief.:.                                EJO I Act. E!O                              FF
                             Chief I Act Chief                                  E1O / Act ElO                               FF
                       Sr. Capt. I Act. Sr. Capt.           TAMEZ               EIO I Act. E!O                              FE.             DRAYCOTT
AR-1         6:30
                       Sr. Capt.! Act. Sr. Capt.                                EIO.1 Act. E/O                              FF.
AR-1
                       /,    rCapt FAct Cat              HENOSHEL               EIO fAct EiO              CLARK             FF.               CORLEY                         MARTINEZ
AR-8         630
            15 30      it" Capt iACt TCaPt1              HENCSHEL               E/O I Act ElO          WILLIAMS             FF.               CORLEY                         MARTINEZ
AR-8
                             'Capt IActCap                                      E!OI Act. EIO                               FF.

             6:30                                                               EfOI Act. EJO GRANTOM/BUTLER FF
 AR-2
 AR-3        6:30                                                               EIO I Act. EIO         WEBSTER              FF.             PASCUALLI
 AR-4        6:30                                                               E!O/ Act. EIO       BEDDINGFIELD             FF.              RAMIREZ                        KING
Vacation                    Day   P. KEYES, R. VARA, E. WILIAMS
                        Night P. KEYES, ft VARA
Holiday                  Day                                                                                       Night
Sick                        Day                                                                                    Night
Injured                     Day    J.GARRETT                                                                       Night    J.GARRETT

City Business               Day                                                                                    Night
Training                    Day                                                                                    Night
Other                       Day    W. IVY - OF                                                                     Night    W. IVY - OF

Debit Day                   Day                                                                                    Night
 Fill-inlStation            Day                                                                                    Night
 Overtime                   Day    R. CORLEY, D. MARTINEZ, C. PASCUALLI, A. CLARK, GRANTOM, BUTLER                 Night R. CORLEY, 0. MARTINEZ, C. PASCUALLI, J. BUTLER
 Person Riding For Another
 Person Trading Debit Day
 Portable Radios, Cell Phones &
 Radiocom II Inventory
 Numbers
 Watches               E. RAMIREZ - DAY                   E. WILLIAMS - NIGHT
      FUEL DUTY                                           PASUCALLI                                     Person Taking Reading                                        PASCUALLI
      Bulk Tank Reading                      UNL.         Gal.      584                   Inch        273/4            DIESEL            Gal.             466           Inch            23 1/4
      Pump Reading                                                              10229.4                                                                            15806.1
      HFD Form 21 Rev. 7I0
                         Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 41 of 66




                                                                                                                      HOUGO14649
                     STATION# 54/A                 DAILY CAPTAIN'S LOG
                                         Date      Shift    Captain's Signature                             Initial
                                                      A                                                     Entry
Time EVENTS OF THE DAY                  06/19/09

6:30     RELIEVED "D'SHIFT
         E/O E. WILLIAMS ON VACATION DAYTIME.
         HOLDING SHIFT HOLD-OVER: E/O AARON CLARK
         E/O W. IVY CALLED IN (DEATH-IN -FAMILY) 24 HOURS
         HOLDING SHIFT HOLD-OVER: E/O BRIAN GRANTOM
 7:15    CAPT. HENCSHEL INVESTIGATED URINE ON AND SEAT-UP IN LADIES BATHROOM PER F/F E. J. DRAYCOTT,

 7:45    STAFFING OFFICE CALLED AND STATED THAT E/O J. BUTLER WILL BE ARRIVING AT STATION ON OVERTIME.

 7:50    E/O B. GRANTOM RELIEVED BY E/O J. BUTLER ON OVERTIME.
 7:50    E/O A. CLARK WILL REMAIN ON OVERTIME TILL E/O E. WILLIAMS RETURNS.
 9:15    TOWER PHONE CHECK OK AND BACK-UP RADIO
         FUEL REPORT FAXED
 9:45    FUEL REPORT EMAILED
 9:50    CALLED LYDIA HENN AT RISK MANAGEMENT AND INFORMED HER THAT E/O J. GARRETT HAD FAXED A
         WORKERS COMP FORM #73 AND IT HAD CLEARLY STATED THAT HE WAS ABLE TO RETURN TO WORK BUT HAD
         RESTRICTIONS. MS. STATED THAT HE WAS UNABLE TO REPORT TO WORK HAVING RESTRICTIONS.
 10:00   CAPT. HENCSHEL IMMEDIATELY CALLED E/O J. GARRETT AND STATED THAT HE WAS UNABLE TO RETURN TO
         WORK DUE TO THE ABOVE. E/O J. GARRETT STATED THAT HE WAS GOING BACK TO HIS DOCTOR TO CHANGE
          THE PAPERWORK.
 11:05    CHIEF M. SHRUM CALLED AND TALKED TO CAPT HENCSHEL ABOUT E/O J. GARRETT AND STATED THAT HE WOULD
         NOT BE ABLE TO RETURN TO WORK WITH OUT CLEARANCE FROM ANOTHER DOCTOR AND FROM CHIEF SHRUM.
                                            --CONTINUED ON PAGE 2 --
 AR-1     OPERATIONAL READY
  AR-2    OPERATIONAL READY
 AR-3     OPERATIONAL READY
  AR-4    OPERATIONAL READY
  AR-8    OPERATIONAL READY
 AR-15 OPERATIONAL READY
          HFD Form 22 Rev. 7105
                                             1P/9cg         /
                         Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 42 of 66




                                                                                                                     HOUDD14649
                    STATION# 54/A                  DAILY CAPTAINS LOG
                                         Date      Shift   Ca    a.inTs Signature                          Initial
                                        06/19/09    A       -                                              Entry
Time EVENTS OF THE DAY
11:05    CAPT. HENCSHEL WAS INFORMED BY CHIEF SHRUM THAT HE IS TO FND CALL ON ANY APERWORKTHAT

         IS RECEIVED FROM E/O J. GARRETT AND ALSO INFORM LYDIA HENN AT RICK MANAGEMENT.
         CHIEF M. SHRUM CELL# 713-859-4160
18:10    INFORMED BYE.J. DRAYCOTT THAT THERE IS NO COLD WATER IN LADIES SHOWER AND THAT THE WATER IS
         VERY HOT COMING OUT OF SHOWER HEAD. F/F DRAYCOTT SAID NOTHING ABOUT ANY INJURY AND ASKED IF
         CAPT. HENCSHEL WOULD CALL ABOUT GETTING IT FIXED. CAPT, HENCSHEL INVESTIGATED AND, YES THERE IS
         NO COLD WATER COMING CUT OF SHOWER HEAD ALL OTHER FAUCETS HAVE HOT AND COLD WATER IN LADIES

         BATHROOM.
18:15    CAPT HENCSHEL CALLED MAINT. DISPATCH AND INFORMED OF SITUATION WITH LADIES SHOWER AND THEY
         STATED THAT THEY-WOULD SEND SOMEONE TO REPAIR.
19:00    HAS PtLUMBERS IN STATION TO MAKE REPAIR TO LADIES SHOWER. INVESTIGATION IN TO NO COLD WATER
         IN LADIES SHOWER REVEALED THAT THE COLD WATER VALVE HAD BEEN TURNED OFF AND THAT IS WHY NO
         COLD WATER WAS AVALIABLE. VALVE WAS TURNED BACK ON AND ADJUSTMENT MADE TO CONTROL VALVE

         IN SHOWER.
 17:00   E/O MARK WEBSTERS RIDERS FOR THE MONTH OF JULY (15th & 21st) HAVE BEEN ENTERED ON STAFFING
          SHEET FOR THOSE RESPECTIVE DAYS WITH RIDERS NAMES AND DATES,

 20:00    F/F DENNIS KING OUT RIDING WITH HAS OPS FOR NIGHT TRAINING.




          HFD Form 22 Rev, 7106
                                         Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 43 of 66




                                                                                                                                                                                                            46O(
                                                                                                                                                                                                       HOUOOI
                    STATION# 54                                       DAILY CAPThIN'S LOG
                                      DATE                       DAY                   0 - DAY          No. Assigned              No. On Duty         Captain' Signature
SHIFT      TIME
                                  06/21/09                     SUNDAY                    0-6                      11                     13
  A         6:30
                                                                                        Position       Last Name, First Initial   Pos.        Last Name, First Initial       Last Name, irst Initial
                                      Position            Last Name, First Initial
App. #      Time
                               Chief/Act Chief                                       E/O I Act. E/O                               FF
                                                                                     E/O I Act EIO                                FF
                               Chief I Act Chief
                          Sr. Capt. I Act. Sr Capt.              TAMEZ               E/O I Act. E/O                               FF              DRAYCOTT
AR-1         6:30
                          Sr. Capt. I Act. Sr. Capt.                                 EJO I Act. E/O                               FF.
AR-1
                                                                                     E/O fAct E/O             WILLIAMS            FF                ARNOLD                         MASSIE
AR 8         630               Capt lAct Cpty                 HENCSHEL
                                                                                     ElO I Act EIO                                FF
 AR-8                 .        Capt I Act Capt.
                               capt IJ. Act Capt1                                    E/O I Act E/O                                FF
                                  -                                                  E/O I Act. E/O         C. ETHRIDGE            FF,
 AR-2        6:30
                                                                                     E/O fAct. EiO            WEBSTER              FF.             MATRINEZ
 AR-3        6:30
                                                                                     E/O fAct. EIO        BEDDINGFIELD             FF.              RAMIREZ                         KING
 AR-4        6:30
Vacation                  Day         P. KEYES, R. CORLEY, ft VARA
                          Night       P. KEYES, R. CORLEY, R. VARA
                          Day                                                                                            Night
Holiday
                           Day                                                                                           Night
Sick
                           Day        J. GARRETT
                                                                                                                         Night Ji GARRET I
Injured
                           Day                                                                                           Night
City Business
                           Day                                                                                           Night
Training
                           Day                                                                                           Night
Other
                           Day         R. CORLEY = VAC
                                                                                                                         Night ft CORLEY = VAC
Debit Day
                           Day                                                                                           Night i
 Fill-in/Station
                           Day         B. ARNOLD C. ETHRIDGE, K. MASSIE, D. MARTINEZ                                     Night   . ARNOLD, C. ETHRIDGE, K. MASSIE, D. MARTINEZ
 Overtime
 Person Riding For Another
 Person Trading Debit Day
  Portable Radios Cell Phones &
• Radiocom It Inventory
 Numbers

  Watches                 S. BEDDINGFIELD - DAY                                 E. WILLIAMS - NIGHT

                                                                MARTINEZ                                      Person Taking Reading                                        MARTINEZ
      FUEL DUTY
                                                                                                Inch        27 3/4                             Gal.                           inn             ZI
      Bulk Tank Reading                          U N L.        Gal.              584
                                                                                      10229.4                                                                            15852.3
 •    Pump Reading
      HEED Form 21 Rev. 7/06
                         Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 44 of 66




                                                                                                              HOUOOI4650
                    STATION# 54/A                  DAILY CAPTAIN'S LOG
                                         Date      Shift   Captin's Signature                       Initial
Time EVENTS OF THE DAY                  06121/09     A                                              Entry
                                                                       /
6:30    RELIEVED" B" SHIFT
9:00    TOWER PHONE CHECK "OK" + BACK-UP RADIO
9:00    ROLL- CALL AND CLASS AF0007 AND AR-3 SNOZZLE FAMILIARIZATION




                                                                                                      N




                                                                                                       /
 AR-1   OPERATIONAL READY
 AR-2   OPERATIONAL READY
 AR-3   OPERATIONAL READY
 AR-4   OPERATIONAL READY
 AR-8   OPERATIONAL READY
AR-15 OPERATIONAL READY
        HFD Form 22 Rev. 7/06
                                                                                                                                                                                                                                          46502
                                                     Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 45 of 66




                                                                                                                                                                                                                                     ROUOOI
                      STATION 54                                                         DAILY CAPMINS LOG
SHIFT       TIME                                  DATE                             DAY                     0 -..DAY                No Assigned              No On Duty                Captain s Sature
  A          :30                             06/27/09                            SATURDAY                     C7                            10                           12
-App AV     Time                                  Position                 Lait Neme First Inrtral          Position           Last Name rrrt Initial           Pos.          Last Name First     I1       I eat Name First art sI

                                       Chief lAct. Chief                                             .    /O / Act. ElO                                         FE
                                       Chief!Act.Chief                                               . EIO/AtIO                                                 FF.
 AR-i -     13:30               Sr. Capt;I Act. Sr. Capt,                         TAMEZ                  E/O/Act.E/O:.                                          .FF. .              DRA'i'COTT
 AR-1                           Sr. Capt.:! Act. Sr. Capt                                                E/04 Act.     E!O.                                     FR

 AR-8       6430                        Capf.:./- Act. Capt                       CLARK                  EJO I Act.:; E/0:           GRANTOM                    +F..                 CORLEY                        KERN
 AR-8       0-00                        c4,t       I Act Capt                     CLARK                  E/O I Act EIO                     IRWIN                FF                   CORLEY                        KERN
                                       :.captI:Act. capt:                                                E!O I Act     EIO

 AR-2       630                                                                                          EIO.IAcL..EJO                     SHAW             .

 AR 3            30                                                                                      EIO I Act E!O                WEBSTER                   FP                   RAMIREZ
 AR-4       6:30              •.                                                                         EIO:f:Act..EIO             BEDDIN/GFIELD               FR                    VARA                  .      KING
 Vacation..                    .. Day             KEYS, WILLIAMS 12HRS EV
                                 Night            KEYS, WILLIAMS 12HRS EV
 Holiday                  .          Day                                                    .
 Sick                                Day                                     .                                                                   Night
 Injured                             Day
 City Business                       Day                           .   .               ..                                                        Night
 Training    .                       Day                                                                                                           Night
 Other                               Day                                                                                               .           Night:
 Debit Day           :.              Day, il .    SHAW, KERN                                                           .                           Night: SHAW, KERN
 Fill-in/Station                . Day                                               ..                                                             Night
 .Ovetime        .   .;         ..   Day          CORLEY                                                                                  . Night. CQRLEY
..p.eon Riding. For Another                                                                                                   CLARK:FOR HENCSHEL 24HRS•
 Persbn Trading Debit Day
 Portable Radios, Cell Phones &                                                                                            . ...
 Radiocornil .Inventory
 Numbers

  Watches                      S. SEDDINGFIELD - DAY                                            IRWIN NIGHT                                                            .       ..          ..
    FUEL. DUTY                               ..                                  .DR:AYCOTT                    .                     Person laking Reading                             .                DRAYCOTT
    Bulls Tank Reading                                       UNL                 Gal             575               Inch             27 218           DiESEL                   Gal               354         inch           19
    Pump Reading                                                                                         102723                                                                                       15909 r
    HFD Form 21 Rev. 7106
                    Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 46 of 66




                                                                                               HOUOO14G5O
                  .STATION.# 54/A               DAILY CAPTAIN1 S LOG.
                                      Date . .......Shift..... Captain, 's Sjgrath•re.
Time   EVENTS OF. THE.-DAY           05/27/09       A
630    RELIEVED" B SHIFT
6:30 GARRETTTRANSFERREDTO DAYS
 :30   TOLD BY OFF GOING: CAPTAIN THAT EC WILLIAMS NEEDS EV 12HRS FOR SICK DAUGHTER.
 9:00 TOWER. PHONE CHECK OK     + BACK-UP   RADIO
 9:30 ROLL- CALL AND CLASS AF0005
14:21 WILLIAMS CALLED NEEDING NIGHT I2HRS EV FOR SICK. DAUGHTER
15:30 IRWIN FOR GRANTOM




 AR-1 OPERATIONAL READY
 AR-2 OPERATIONAL READY
 AR-3 OPERATIONAL READY
 AR-4 . OPERATIONAL READY
 AR-8 OPERATIONAL READY
 AR15 OPERATIONAL READY
        HFO orrn 22 Pev. 71.
                                       Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 47 of 66




                                                                                                                                                                                                      ROUDO1465O
                    STATION# 54                                     DAILY CAP -dN'S LOG
           TIME                    DATE                         DAY                   D - DAY         No. Assigned              No. On Duty          Captal s Signature
SHIFT
  A         6:30                 06129109                     MONDAY                    C-B                     10                     13
                                                         Last Name, First Initial      Position      Last Name, First Initial   POS.        Last Name, First Initial       La t Name, First initial
App. 1      Time                  Position

                              Chief I Act Chief                                     E1O / Act. E!O                              FF.
                              Chief JAct. Chief                                     EJO / Act. EfO                              FF.
                       Sr. Capt. / Act. Sr. Capt.               TAMEZ               EIO I Act. EIO                              FF.             DRAYCOTT
AR-1         6:30
                       Sr. Capt. / Act. Sr. Capt.                                   EJO I Act. EIO                              FF.
AR-1
                              Capt, / Ac\tCap,               HENCSHEL               EIO I Act EIO           WILLIAMS            FF                  KERN                         SEWELL
AR-8         6:30
                              Capt I Act ,Cpt                                       E/O I Act EIO                               FF
AR-8
                              Capt I Act Cat                                        E/O I Act EIO                               FF
                                                                                    EIO I Act. EIO    HIBBARD     FF.
 AR-2        6:30
                                                                                    E/O I Act. E1O SHAW / WEBSTER FF.                               VARA                          KEYES
 AR-3        6:30
                                                                                    E/O I Act. E10      BEDDINGFIELD             FF.              RAMIREZ                        KING
AR-4     6:30
Vacation                 Day      BARR
                        Night     BARR
Holiday                  Day                                                                                           Night
Sick                     Day                                                                                           Night
Injured                  Day                                                                                           Night
City Business            Day                                                                                           Night
Training                 Day                                                                                           Night
 Other                   Day       WEBSTER - WELLNESS 12 HRS. DAY                                                      Night
Debit Day                Day       BARR = VACATION                                                                     Night
Fill-in/Station          Day                                                                                           Night
 Overtime                Day       iD. SHAW, J. HIBBARD, T. SEWELL, a KERN                                             Night    J. HIBBARD, T. SEWELL, B. KERN
 Person Riding For Another
 Person Trading     Debit Day
 Portable Radios, Cell Phones &
 Radiocom It Inventory
 Numbers

 Watches               BEDDINGFIELD - DAY            -              WILLIAMS - NIGHT

 • FUEL DUTY                                                   KEYES                                        Person Taking Reading                                          KEYES.
                                             UNL.             Gal.              575           Inch        273/8            DIESEL            Gal.             311           Inch      .     173/8
      Bulk Tank Reading
      Pump Reading                 .                                                10272.3                                                                            15925,6
      HFD Form 21 Rev. 7/06
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 48 of 66




                                                                                                                     HOUDO1465D
                     STATION #. 54/A                DAILY CAPTAIN'S LOG
                                          Date      Shift   Cap_tam's Signature                            Initial
                                         06/29/09     A                                                    Entry
Time EVENTS OF THE DAY
6:30     RELIEVED "B" SHIFT
         EJO M. WEBSTER ON 12 HOURS WELLNESS DAYTIME
         E/O J.D SHAW PRESCHEDULED OVERTIME FOR 12 HOURS DAYTIME
7:00     APPARATUS DAY
 9:00    TOWER PHONES CHECK "OK' + BACK-UP RADIO TEST
 9:00    MEETING WITH F/F E.J. DRAYCOTT AND F/F P. KEYES AND SR. CAPT TAMEZ. AND CAPT. HENCSHEL;
         DISCUSSED PROBLEM WITH LADIES DORMITORY AND LADIES LOCKER AND BATHROOM.
         LAST DAY ON (A SHIFT 6-27-2009) SPEAKERS IN LADIES LOCKER ROOM AND DORMITORY WAS TURNED ALL THE
      WAY DOWN ( PER F/F E.J. DRAYCOTT). BOTH F/F'S STATED THAT THEY WOULD LIKE TOGO FORWARD WITH
      COMPLAINT TO O.I,G TODAY.
10:00 CAPT HENCSHEL CALLED AND NOTIFIED 0-54 ( CHIEF McATEER) OF THE SITUATION.
10:00 BOTH F/F E.J. DRAYCOTT AND FIF P. KEYES LEFT FOR THE O.I.G OFFICE.
11:00    AR-8 &AR-15 TO PARKING GARAGES FOR SURVEY AND EQUIPMENT NEEDS FOR AR-15.
 14:30   PAYROLL CALLED AND STATED THAT E.J. DRAYCOTT CAN HAVE HER HIGHER CLASSIFICATION FOR 6/5/2009
         CAN BE ENTERED ON THE NEW STAFFING COMPUTER SYSTEM -TO BE ENTERED ON THE LATE ENTRY SITE.
         CAPT HENCSHEL ENTERED THE INFORMATION AND SENT. 24 HC FOR 6/5/2009 E/O ON AR-2.
 14:30    TECH SERVICES IN STATION TO PICK-UP UNWANTED XEROX SUPPLIES.
 16:00    BOTH F/F E.J. DRAYCOTT AND F/F P. KEYES RETURN FROM THE O.I.G OFFICE.
 17:00    HIGH-RISE KIT AND HOSE PLACED ON AR-15 FOR STANDPIPE OPERATIONS IN PARKING GARAGES.




 AR-1     OPERATIONAL READY
  AR-2    OPERATIONAL READY
 AR-3     OPERATIONAL READY
 AR-4     OPERATIONAL READY
  AR-8    OPERATIONAL READY
 AR-iS OPERATIONAL READY
          HFD Form 22 Rev. 7/36
                                      Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 49 of 66




                                                                                                                                                                                                   H0U0014647
                    STATION# 54                                   DAILY CAPAIN'S LOG
SHIFT       TIME                    DATE                     DAY                   D - DAY         No. Assigned              No. On Duty             Captains Signature

  A          5:30                  07105/09                SUNDAY                    C-9                     10                     13           -
                                   Position           Last Name, First Initial      Position      Last Name, First Initial   Pos.        Last Name, First Initial        Last Name,   at Initial
App. #       Time

                               Chief.], A& Chief                                 EOJ Act. EIO                                FE.

                               Chief! Aót, Chief                                 EIO I Act. EQ                               FF.
                        Sr. Capt. I Act. Sr. Capt.           TAMEZ               EQ / Act. EIO                               FF.                 VARA
AR-1         6:30
                        Sr. Capt.! Act. Sr. Capt.                                E/O I Act. E/O                              FE.
AR-1
             630               Capt'iAct Capt             HENCSHEL               EIOIAct E1O            WILLIAMS             FF                ARNOLD                         MARTINEZ
AR-8
                               Capt. I Act Qapt                                  EIO / Act EIO                               FE
AR-8
                               Capt 'i Act Capt                                  EIO I Act EIO                               FF

 AR-2        6:30                                                                E/O / Act. E!O           BUTLER             FE.

 AR-3        6:30                                                                E/O I Act. E(0         WEBSTER              FF.         ROCHON/CORLEY                          KING

 AR-4        6:30                                                                E/O / Act. EIO               IVY            FF.               RAMIREZ
Vacation                Day        P. KEYES, S. BEDDINGFIELD, R. McCRANEY
                        Night       P. KEYES, S. BEDDINGFIELD, R. MOCRANEY

Holiday                 Day                                                                                         Night
Sick                     Day                                                                                        Night
Injured                  Day                                                                                        Night
City Business            Day                                                                                        Night
Training                 Day                                                                                        Night
Other                      E.J. DRAYco-r7 = EMERGENCY VACATION
                         Day                                                                                        Night    E.J. DRAYCOTT = EMERGENCY VACATION

Debit Day                Day
                           J. BUTLER                                                                                Night    J. BUTLER
Fill-in/Station          Day                                                                                        Night
 Overtime                Day
                           J. ROCHON R. CORLEY, D. MARTINEZ, B. ARNOLD, W. IVY                                      Night    R. CORLEY, W. IVY, D. MARTINEZ, B. ARNOLD

 Person Riding For Another
 Person Trading Debit Day
 Portable Radios, Cell Phones &
 Radiocom 11nventory
 Numbers

 Watches                0, MARTINEZ -DAY                    E. WILLIAMS - NIGHT

      FUEL DUTY                                                KING                                      Person Taking Reading                                           KING
      Bulk Tank Reading                       UNL.         Gal.              529           Inch        25 5/8           DIESEL            Gal.             730           Inch           33 1/2
      Pump Reading                                                               10301.7                                                                            16003.3
      rtFO Form 21 Rev. 7/06
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 50 of 66




                                                                                                               HOU 00146472
                     STATION# 54/A                 DAILY CAPTAIN'S LOG
                                         Date      Shift   Ca.pta 's Signature                       Initial
Time EVENTS OF THE DAY                  07105/09     A                                               Entry
6:30    RELIEVED "D SHIFT
        E.J. DRAYCOTT CALLED IN EMERGENCY VACATION 24 HOURS
        SHIFT HOLDOVER = J. ROCHON
8:30    F/F R. CORLEY IN STATION ON OVERTIME
9:00    TOWER PHONE CHECK OK
9:30    ROLL-CALL + CLASS AIRCRAFT CARGO AND REVIEW OF AR-15 AND NEW EQUIPMENT ON BOARD.




                                                                                                      /



 AR-1   OPERATIONAL READY
 AR-2   OPERATIONAL READY
 AR-3   OPERATIONAL READY
 AR-4   OPERATIONAL READY
 AR-8   OPERATIONAL READY
AR-is OPERATIONAL READY
         HFD Form 22 Rev. 7IO
                                        Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 51 of 66




                                                                                                                                                                                                         ROUOOI 4647
                   STATION# 54                                     DAILY CAPI MIN'S LOG
                                     DATE                     DAY                   D - DAY              No. Assigned              No. On Duty         Captain> Signature
SHIFT      TIME
            6:30                  07107/09                 TUESDAY                    C-i                          11                     13
  A
                                                       Lest Name, First Initial      Position           Last Name, First Initial   Pos.        Last Name, First Initial       Last Name, First Initial
App. #      Time                     Position

                              Chief 1 Act. Chief.                                 E1O I Act. ElO                                   FF.

                              Chief [Act. Chief                                   E1O / Act. ElO                                   FR

                       Sr. Capt. I Act. Sr. Capt.             TAM EZ              E/O I Act. EJO                                   FE.    D RAYCOTT/RAM I REZ
AR-1        6:30
                       Sr. Capt. I Act. Sr. Capt.                                 ElO I Act. EJO                                   FE.
AR-1
                              Liap              a          H EN CSH EL            EIO I Act. E/O              WILLIAMS             FF.               CORLEY                         PASCUALLI
AR-8         6:30
                                                                                  ElO I Act. ElO                                   FF.
AR-8
                               ap                                                 ElO I Act. ElO                                   FE.
                                                                                  EIO I Act. ElO            WILLIAMSON             FF.
 AR-2        13:30
                                                                                  ElO I Act. EIO                 BEARD              FR          RAMIREZ / HILL                        KEYES
 AR-3        6:30
                                                                                  ElO / Act. E/O           BEDDINGFIELD             FE.                VARA
 AR-4        6:30
Vacation             Day             M. WEBSTER
                    Night            M. WEBSTER
                     Day                                                                                                  Night    SR. CAPT. HOYT, P. KEYES, E.J. DRAYCOTT
Holiday                              SR. CAPT HOYT
Sick                 Day             DENNIS KING                                                                          Night    DENNIS. KING

Injured              Day                                                                                                  Night
City Business        Day                                                                                                  Night
Training             Day                                                                                                  Night
Other                Day                                                                                                  Night
Debit Day             Day                                                                                                 Night
Fill-inlStation       Day                                                                                                 Night
 Overtime             Day            R. CORLEY, B. WILLIAMSON, A. BEARD, C. PASCUALLI                                     Night    R. CORLEY, B. WILLIAMSON, A. BEARD, C. PASCUALLI, ft HILL

 Person Riding For Another
 Person Trading Debit Day
 Portable Radios Cell Phones &
 Radlocom II Inventory


 Watches               R. VARA - DAY                                                 E. WILLIAMS NIGHT

      FUEL DUTY                                               RAMIREZ                                          Person Taking Reading                                         RAMIREZ
                                                            Gal.              529                Inch        255/8            DIESEL            Gal.             718           Inch             33
      Bulk Tank Reading                         UNL.                                         .


      Pump Readirtg                             .                                  10301.7                                                                                16024.3
      HFD Form 21 Rev. 7/06
                                                                                                                        E4OU00I 46474
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 52 of 66




                     STATION# 54/A                    DAILY CAPTAIN'S LOG
                                            Date       Shift     Captais Signature                            Initial
Time EVENTS OF THE DAY                     07/07/09         A                 2-                              Entry
6:30     RELIEVED ' B" SHIFT                                                                                   /

         NOTIFIED BY SR. CAPT. TAMEZ TO COME SEETHE LADIES DORMITORY AND THE PROBLEM WE FACE. GRAFFITI
         HAD BEEN WRITTEN ON THE WALLS AND THE DOORS OF THE STORAGE CABINETS AND SCRIBBLING ON PICTURES.
         SR. CAPT. TAMEZ NOTIFIED CHIEF McATEER.
         SR. CAPT. PONCE STATED THAT THE BATHROOM AND LOCKER AREA WERE CLEAR.
         CAPT. HENCSHEL ASKED EIO E. WILLIAMS TO PLEASE HANDLE THE STATION DAILYS FOR TUESDAY.
 5:45    CAPT. HENCSHEL ASSISTED BY SR. CAPT. PONCE AND SR. CAPT. TAMEZ WORKING ON STAFFING
 7:15    CALLED 'A-SHIFT MEETING TO INFORM MEMBERS OF THE SITUATION AND THE INVESTIGATION TO FOLLOW
         THROUGHOUT THE DAY.
 7:20    STAFFING OFFICE CALLED (GRAHAM) STATED THAT THEY WERE GOING TO WORK THE NUMBERS AND CALL IN
         THE OVER TIME. (STA. -2 E/O'S, STA. 92 -1 F/F/P)
 8:10    ROLL-CALL FOR STATION 54 'A" SHIFT BY DISTRICT 54 CHIEF MCATEER ACCOMPANIED BY SR. CAPT. KRUSLESKI
         ADVISING OF AN ACITVE INVESTIGATION THAT WILL BE TAKING PLACE.
 8:20    FUEL REPORT FAXED AND EMAILED TO HFD FUEL ORDERING
 8:40    ALL STATIONS (99 - '92) NOTIFIED BY SR. CAPT KRUSLESKI OF THE MEDIA ATTENTION AND THE AND RULES OF
         ACCESS TO FIRE STATION AND AOA. NO ONE PERMITTED TO SPEAK TO OR ALLOWED TO ENTER.
 9:20    HPD IN STATION: R.F. PERET #63048 = OIG,      D. McCOY #85841 = 01G.
                                   C.R. VERBITSKY #84823 = CSU #1
 10:00   HANDED COPIES OF CAPTS LOG TO OIG PERSONNEL 6/29/2009 TO 716/2009
 10:45   JOEL CONWELL (HAS) PUBLIC SAFETY IN STATION TO SURVEY DAMAGE AND READY FOR REPAIR.


 AR-1    OPERATIONAL READY
 AR-2    OPERATIONAL READY
 AR-3     OPERATIONAL READY
 AR-4     OPERATIONAL READY
 AR-8     OPERATIONAL READY
 AR-15 OPERATIONAL READY
          HFD Form 22 Rev. 7/06
                         Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 53 of 66




                                                                                                                      H0U0014647E
                     STATION# 54/A                          DAILY CAPTAIN'S LOG
                                            Date            Shift   Captins Signature                       Initial
Time EVENTS OF THE DAY                      7/72009           A             ,-2 -C                          Entry
10:50    HOYT FITTEST HAS COMPLETED HIS FACE PIECE TESTING                                                  £7fr
10:55    OIG STATED THAT THE LADIES DORMITORY WAS READY TO BE CLEANED UP AND REPAIRED.
         MEMBERS OF THE ARFF STAFF STARTED CLEANING THE WALLS AND DOORS.

11:10    BOTH MEMBERS: F/F P. KEYES AND F/F E.J. DRAYCOTT WHERE ASKED BY CHIEF McATEER IF THEY WOULD LIKE
         TO REMAIN AT STATION 54 OR TEMPORARILY MOVE TO STATION 99 FOR THE REST DAY. BOTH MEMBERS
         STATED THAT THEY WOULD LIKE TO HAVE AHOLIDAY FOR THE REMAINDER OFTHE DAY AND F/F E.J. DRAYCOTT
         STATED THAT SHE WOULD LIKE TO HAVE A HOLIDAY FOR HER DEBIT-DAY ON 7/9/2009 C!A2. CHIEF McATEER
         STATED YES.
11:20    ROLL-CALL BY CHIEF McATEER FOR ALL MEMBERS PRESENT AT FIRE STATION 54. CHIEF SHARED INFORMATION
         AND SERVICES THAT ARE AVAILABLE FOR ALL MEMBERS OF THE HOUSTON FIRE DEPARTMENT THROUGH
         EAR, CISM, PSYCHOLOGICAL SERVICES FOR HFD.
11:30    F/F E.J. DRAYCOTT AND F/F P. KEYES LEAVE FOR OIG AND ARE TO CALL AND NOTIFY WHEN FINISHED SO
         THAT THEY WILL BE PLACED ON HOLIDAY AT THAT TIME.
 18:00   NOTIFIED BY MEMBERS AT O1G THAT THEY HAVE FINISHED AND ARE NOW ON HOLIDAY TIME.
         F/F D. HILL CALLED IN OVERTIME TO FILL VACANT POSITION
 19:30   F/F D. HILL IN STATION ON OVERTIME ON AR-3.




 AR-1                                  ..             S .




  AR-2
 AR-3
 AR-4
 AR-8
 AR-is
          HFD Form 22 Rev. 7/06
                                                                                                                                                       464Th
                                 Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 54 of 66




                                                                                                                                                  HOU001
                                                    DAILY CAPTAIN'S LOG
          STATON # 5




                                                                                                      DRATCOTT,' OFF WITH PAY PER DOWNTOWN

                            ORAYCOTT KEYS- OFF WITH PAY PER DOWNTOWN
                            MALKEY FROM 54S, GILLOCK FROM 92S, MARTINEZ FROM 54S

                                DIILOCK
                                ROCHON 1..75HRS. GRANTOM .5HRS, SEWELL2RRS MASSIE- 0.25HRS
                                                                             CLARK FOR HE




Portable Radios, Cell Phones&
RadiOCOm ii inventory                                                                                   160018:30KN 18:302130k0 2ODQ630WMS
                                                                                             --   A
                                                                                                                                  KERN
                                                                                                  ing Reading                   _______________
                                                                                                                          ThA


                                                                                                  DIESEL



    HFD Form 21 Rev. 7/06
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 55 of 66




                                                                                                                                 -30U 00146477
                                                          DAILY CAPTAIN'S LOG
                     STATION# 54

                                                          Shift Captain's Si.nattre                                    Initial
                                             Date                                                                      Entry
            fl               THE flAY        07/13/09 1     A
Time EVENTS
       i__I        JS..            - - - -
                                                                      11 1

                                                                                                                   -        C—
           nnIhiflFIFLD CALLED IN NEEDING EV FOR FAMILY MEMBER, STAT ILL BE LESS THAN I2HRS, DRAYCOIT AND
6:30
         KEYS STILL OFF WITH PAY, STAFFING DID NOT PREFILL DRAYCOTT'S POSITION, THEREFORE HELD A FF.HELD IRWIN

         FOR BEDDINGFIELD AND BULLARD FOR DRAYCOTT
 7:00 MECH CALLED FOR A/C OUT ON AR8                                                                                    /
 7:50 RETURNED FROM RUN TO FIND ROCHON AT STATION TO REPLACE BULLARD, ROCHON WAS CALLED IN BY STAFFING
         ROCHON STATED ARRIVED AT 7:30,ROCHON RELIEVED BULLARD
         AIRPACK SHOP CALLED TO FIX REGULATOR ON ONE OF AR8'S AIRPACKS
 8:00
 9:00    TOWER PHONE TEST-ALL STSTEMS WORKING

 10:00   HELD CLASS ON ARB, AND ALSO DAILY CLASS AF0002
         HPD-MCCOY AND PARTNER AT STATION FOR INTERVIEWING (OIG DEPARTMENT)
 10:00
 14:00   AIRPACK SHOP AT STATION, REPLACED REGULATOR

 15:00   p.irnfl1N(FIELD ARRIVED AT STATION AND REPLACED IRWIN
         GIVEN A COPY OF TRANSFER FOR FF KEYS, TRANSFER TAKES EFFECTIVE AT 1530 TODAY, PLACED COPY OF
 15:22
          TPM'JPFR INTO FE KEYS PERSONNEL FILE.
          FE KING TOOK AND PASSED ALL FOUR TEST WITH 100'S, THE LAST STEP THAT HE NEEDS IS A RIDE ALONG WITH HIS
 16:30
          CAPTAIN, IS HIS CAPTAIN SIGNS OFF HE WILL BE OFF RESTRICTION STATUS.




           HFD Farm 22 Rev. 7/06
                         Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 56 of 66




                                                                                                                  HOU0014647k
                    STATION# 54                    DAILY CAPTAIN'S LOG
                                        Date       Shift   Captain's Signature                          Initial
Time EVENTS OF THE DAY                  07113109      A                                                 Entry
6:30    KEYS CALLED TO MAKE SURE SHE WAS OFF HELD OVER GRANTOM FOR AR-3 UNTIL FILLIN COULD BE SENT TO
        REPLACE HIM, HELD OVER SEWELL FOR PUMPER, ALSO HELD OVER ROCHON FOR AR-3
7:00    GILLOOK RELIEVED GRANTOM DRIVING AR-3
8:15    MASSIE RELIEVED ROCHON ON AR-3
9:00    TOWER PHONE TEST-ALL STSTEMS WORKING
9:58    HPD-McCOY AND PARTNER AT STATION FOR INTERVIEWING (010 DEPARTMENT)
10:15   KING TOOK PROBATION TEST AND DID NOT RECEIVE PASSING GRADE,
15:00   CY-FAIR TIRE AT STATION TO FIX FLAT ON AR15
18:30   SIMONSON RELIEVED MASSIE AND MARTINEZ RELIEVED SEWELL




         HFD Form 22 Rev. 7/06
                                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 57 of 66




                                                                                                                                                                                                                           HOUOO14G47
                             STATION# 54                                     .DAILY CAF JN'S LOG
SHIFT            ..TIME:f       H         DATE       '..    ..         DAY.....................h •OflAY            N:igncd                            No Ot Duty

    A             620                 .07/15/09                    WEDNESDAY                        C-3                          10                          12
App #             Tpn                     Position               Lest Name First initial          Positoi         Last Name      First   nit]aI       pq          Last Name First rnitiat        Last Name First initial
                                                                                             E1O I Act [10                                            FF

                                                                                             .     ,.       ...
AR 1              6 30         Sr Capt I Act Sr Capt                   TAME                  EJf Act EiO                                              FF               RAMIREZ
                               Sr    pt,/ Act Sr Capt                                            fO i Act E1O                                         FE
                              .................
AR-8              6 30                                                  CLARK                EI0 / Act [/0                     WILUAMS                FE                SEWELL                         ARNOLD
                                                           4E10/ Act E10                                                                              FF

AR-2              6:30        iLI                                                                Jb! Act( toCILLOCK
AP 3              530                                                                        E104. Act E/O                 WILLIAMSON                 FE                  VARA

AR-4              630                                                                        E/O/Act WO                        GILLOCK                FE               ROCHN                             KING

AR-4              1830                                                                           1O/Act EfO            BEDDINGFIrLD                   FF               ROCHON                 KING
                                      BEDDINGFIELD 8 5HRS
             mv
                                      NONE
                                      NONE                                                                                                            NONE
                                       NONE                                                                                                       I   NONE
                       oil
                   /                   NONE                                                                                                           NONE
         .                                                                                                                                        .
                                       DRAYCOU KEYS OFF WITH PAY PER DOWNTOWN                                     DRATCOTT KEYS OFF WITH PAY PER DOWNTOWN
                                                                                                                  NONE
N                                      DRAYCOTT KEYS OFF WITH PAY PER DOWNTOWN                                                     11
                                                                                                                  DRATCOTT KEYS OFF WITH PAY PER DOWNTOWN
                                       NONE                                                                       NONE              PT
    47                                 ARNOLDFROM92                                                               ARNOLD FROM 92
                                       GILLOOK 24 SEWELL 24 ROCHON 23 BULLARD I 2 AR'1OLD 24 IRWIN 85           t GILLOCKSEWELL ROCHON ARNOLD
                                                                           CLARK FOR HENCSHEL FOR 44IRS, WILLIAMSON FOR WEBSTER24HRS
p            4

PcrtabJRadiCeIJ Phones.a.: ..                                                   .          . .
RadoccIri U hwerltorf
Numb4rs.                       .:.
Watches                       ROCHON DAY ROCHON NIGHT
                                      I                                                                            ,       .   ..........
                                                                         \/ARA                                             Rerot                                        m                        VAA
                                     t-1
                                                                                       440                             22 1/4                                                      653                           303/8
                        wt                                                                   10380.3                   .                                                                    16085.1
    NFD Form 21 Revi 7106
                                       Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 58 of 66




                                                                                                                                                                                                      H0U0014648C
                  STATION# 54                                      DAILY CAPIAIN'S LOG
SHIFT     TIME                   DATE                          DAY                   0 - DAY         No. Assigned              No. On Duty         Captain's Signature
  A        6:30               07/21/09                      TUESDAY                    C-4                      9                     11
App. #     Time                  Position               Last Name, First Initial      Position      Last Name, First Initial   Poe.        Last Name, First lriitia(        Last Name First Initial

                           Chief I Act Chief                                       EJO I Act. ElO                              FF.
                           Chief JAbt.Chief                                        E/O[Act. ElO                                FF.
AR-1       6:30      Sr. Capt. I Act. Sr. Capt.                TAMEZ               E/O fAct ElO                                FF.                VARA
AR-1                 Sr. Capt. I Act. Sr. Capt.                                    E/O / Act. EIO                              FF.
AR 8       6 30            Capt /ctCapt                     HENCSHEL               EIO [Act E/O           WILLIAMS             FF                 MILLER                            KERN
AR -8                      Capt I Act Capt                                         EIO I Act ElO                               FF
                           Capt I AcLCapt                                          ElO I Act E10                               FF
AR-2       6:30                                                                    ElO IAct. EIO        WILLIAMSON              FF.
AR-3       6:30                                                                    EJO [Act. EIO           SHAW                 FF.    RODRIGUEZ/KING
AR-4     6:30                                                                      EIOI Act. EIO       BEDDINGFIELD             FE.    BULLARD PRADO
Vacation              Day
                      Night
Holiday               Day                           .                                                                 Night
Sick                   Day       E. RAMTREZ                                                                           Night    E. PAMIREZ
Injured                Day                                                                                            Night
City Business          Day       E. J. DRAYCOTT                                                                       Night    E. J. DRAYCOrF
Training               Day                                                                                            Night
Other                  Day                                                                                            Night
Debit Day            Day         K. MILLER                                                                            Night    K. MILLER
Fill-in/Station      Day         PRADO FROM 92'S                                                                      Night    PRADO FROM 925
Overtime             Day         R. BULLARD, A. RODRIGUEZ, B. WILLIAMSON, D. KERN                                     Night    B. WILLIAMSON D. KERN
Person Riding For Another                                                                    J.D. SHAW FOR M. WEBS TER = 24 HOURS
Person Trading Debit Day
Portable Radios, Cell Phones &
Radiocorn II Inventory
Numbers

 Watches             K. MILLER - DAY                                  E. WILLIAMS - NIGHT

   FUEL DUTY                                                  VARA                                        Person Taking Reading                                             VARA
   Bulk Tank Reading                        U
                                            , NL.           Gal.               394           Inch       201/2            DIESEL            Gal.             573              Inch           27 1/4
      Pump Reading                 .                                               10425.8                                                                             16165.1
   HFD Form 21 Rev. 7106
                           Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 59 of 66




                                                                                                                          H0U001464B
                      STATION# 54/A                      DAILY CAPTAIN'S LOG
                                               Date      Shift    Capta 's Signature                            Initial
Time EVENTS OF THE DAY                        07/21109     A                     (-::7:::::;:___-(               Entry
6:30     RELIEVED "0" SHIFT                                                                                     // 1
         E. RAMIREZ CALLED IN SICK 24 HOURS.
         SHIFT-HOLDOVER = R. BULLARD, PRI-2
         SHIFT-HOLDOVER           A. RODRIGUEZ, PRI-2, DUE TO RRESTRICTED F/F D. KING TO BE RELEASED BY CAPT.
         0-54 (CHIEF McATEER) IN FIRE STATION 54
 6:38    OPS CALLED TO VERIFY INDEX = E
 7:00    STAFFING CALLED AND STATED THAT WE MUST FIND OUR OWN OVERTIME FOR TODAY FOR THAT NO ONE ON LIST.
         CAPT. HENCSHEL ASKED F/F R. BULLARD IF HE WOULD LIKE TO STAY OF OVERTIME, F/F DULLARD STATED YES.
         STATION DAY TODAY ALL HANDS ON DECK
 8:30    ROLL-CALL STATED THE IMPORTANTS OF INVESTIGATION AND THE MEMBERS POSITION.
 9:00    TOWER PHONE CHECK "OK" + BACK-UP RADIO
 9:45    AR-3 WITH CAPT. HENCSHEL AND E/O J.D. SHAW AND F/F D. KING FOR F/F D. KING'S SIGN-OFF RESTRICTION.
12:05    CALLED CAPT- WISNOSKI ABOUT F/F D. KING BEING RELEASED FROM RESTRICTION AND THE COMPLETED FORMS.
 12:24   FAXED COPY OF JOHNNY GARRETTS TRANSFER TO CAPT. WISNOSKI.
 12:30   CAPT, HENCSHEL TRIED TO CALL F/F DRAYCOTT TO INFORM HER OF HER PERFORMANCE EVALUATION AND TO GET
         NUMBERS OF ATTORNEY TO FAX EPE. NO ANSWER ON HER CELL #.
 13:00 F/F R. DULLARD RELIEVED OF OVERTIME BY F/F I. PRADO WHO WAS JUST RELEASED OF RESTRICTED STATUS.
 13:30   LEFT MESSAGE AT F/F DRAYCOTT'S ATTORNEY'S OFFICE ( REF. EPE)
         TO SEC. ASST. GIG] TO RETURN CALL. O#-713-655-1i01, FAX# - 713-655-0062.
14:00    CALLED AND NOTIFIED F/F D. MARTINEZ & F/F K. HARVEY THAT THEY WILL NOT BE NEEDED FOR OVERTIME AT
         FIRE STATION 54 DUE TO NEW MEMBERS BEING RELEASED FROM RESTRICTED STATUS.
 AR-1    OPERATIONAL READY
 AR-2    OPERATIONAL READY
 AR-3    OPERATIONAL READY
 AR-4     OPERATIONAL READY                                                      .
 AR-8     OPERATIONAL READY
 AR-15 OPERATIONAL READY
          HFD Form 22 Rev, 7106                                            L/
                                                                 P
                          Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 60 of 66




                                                                                                                         HOUOO14648
                    STATION# 54/A                   DAILY CAPTAIN'S LOG
                                          Date      Shift      Captans Signature                               Initial
                                         07/21/09      A                            -(                         Entry
Time EVENTS OF THE DAY
14:40    F/F P. KEYES PERSONNEL FILE AND FORM 42S PACKAGED AND PLACED IN INTER-OFFICE MAIL TO BE SENT TO
         FIRE STATION 81 -HOBBY AIRPORT.
15:10    CALLED F/F K. HARVEY AND STATED THAT HE WILL BE NEEDED FOR OVERTIME ON 7-23-2009 AT FIRE STATION 54
         DUE TO F/F DRAYCOTT BEING ON CITY BUSINESS.                                                   -

15:40    OFFICER McCOY - OIG - IN STATION FOR CAPT. HENCSHEL AFFIDAVIT AND STATEMENTS.

17:20    CONFERENCE CALL WITH CHIEF McATEER AND ALL CAPTAINS AT IAH ON THE A-SHIFT TO INFORM US OF OUR
         DUTIES AND RESPONSIBILITIES AS OFFICERS TO STOP AND OR PREVENT ANY MIS-COMMUNICATION AND OR
         CONDUCT UN- BECOMING OF THE ARFF MEMBERS WHILE ON DUTY AT THE STATION.

18:50    CAPT. HENCSHEL RECEIVED CALL FROM ATTORNEY JOE AHMAD ( DRAYCOTT AND KEYES ) AND CAPT. HENCSHEL
         VERIFIED THAT THE PHONE NUMBERS FOR THE FAX OF THE EPE WHERE CORRECT AND THEN FAXED.

         FAX - #713-655-0062       JOE AHMAD C # -71 3-823-0240.




                                                                                                                   \


                                                    PAGE 2

 AR-1
  AR-2
  AR-3
  AR-4
  AR-8
 AR-i5                                   -
          HFD Form 22 Rev. 7106
                                 Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 61 of 66




                                                                                                                                                                                                HOU0014648.
                  STATION# 54                                   DAILY CAP1 -N'S LOG
SHIFT      TIME                   DATE                       DAY                D - DAY         No. Assigned              No. On Duty         Captain       Signature
  A        6:30                  07/23/60                THURSDAY                 0-5                     11                     11
App. #     Time                  Position          Last Name First Initial       Position      Last Name, First Initial   Pos.        Last Name, First lnitif        Last Na e, First Initial
                           Chief tAct. Chief                                  EIO I Act. ElO                              FF.
                           Chief [Act. Chief                                  E/O / Act. EIO                              FE.
AR-1       6:30      Sr. Capt. I Act. Sr. Capt.             TAMEZ             EIO I Act. EfO                              FF.              RAM IREZ
AR-1                 Sr. Capt. I Act. Sr. Capt.                               E/O / Act. EJO                              FF.
AR 8       630             Ca/ActCate                     HENCSHEL            E/O/Act ElO            WILLIAMS             FF                 MASSIE                       PRESCOTT
AR-8                       Capt I Act Capt"                                   E/O I Act E/O                               FF
                           Capt fAct Capt.                                    EIO fAct EIO                                FE
AR-2       6:30                                                               E/O lAct. EIO           SHAW                •FF.
AR-3       6:30                                                               E/Of Act. EfO          WEBSTER              FF.                 KING
AR-4     6:30                                                                 E/O I Act. EIO      BEDDINGFIELD            FF.                VARA
Vacation             Day
                   Night
Holiday              Day                                                                                        Night
Sick                 Day                                                                                        Night
Injured              Day                                                                                        Night
City Business        Day         E. J.   ocou                                                                   Night E. J. DRAYCOTT
Training             Day                                                                                        Night
Other                Day                                                                                        Night
Debit Day            Day                                                                                        Night
Fill-in/Station      Day         R. PRESCOTT                                                                    Night R. PRESCOTT
Overtime             Day         J. 0 SHAW, K. MASSIE                                                           Night J. D. SHAW, K. MASSIE
Person Riding Ear Another
Person Trading Debit Day
Portable Radios, Cell Phones &
Radiocom II Inventory
Numbers

 Watches            R. VARA - DAY                       E. WILLIAMS - NIGHT
   FUEL DUTY                                                VARA                                     Person Taking Reading                                           VARA
   Bulk Tank Reading                        UNL.          Gal.          394             Inch       201/2           DIESEL             Gal.            571             Inch           271/4
   Pump Reading                                                               10425,8                                                                           16155.1
   HFD Form 21 Rev. 7106
                       Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 62 of 66




                                                                                                                        HOUOD14G48
                    STATION# 54/A                  DAILY CAPTAIN'S LOG
                                         Date      Shift   Ca a      s Signature                              Initial
Time EVENTS OF THE DAY                  07123109     A                                                        Entry
6:30    RELIEVED "B' SHIFT
        EfO W. IVY CALLED IN SICK 24 HOURS.
        HOLDING (SHIFT-HOLDOVER) R. BULLARD
7:00    CALLED MECHANIC ABOUT RESERVE AR-3 NOT STARTING.
7:30    J. D. SHAW IN STATION ON OVERTIME TO RELIEVED R. BULLARD.
        R. VARA RECEIVES HIGHER CLASS FOR 1 HOUR FOR DRIVING AR-2.
 7:55   CALLED PUBLIC SAFETY ABOUT BIG DEAD DOG ON SERVICE ROAD TO FIRE STATION 54 CLOSE TO ALDINE-WEST
 9:00   TOWER PHONE CHECK OK
10:15   FUEL DELIVERY - PTA 258574 UNLEADED 513 GALLONS DELIVERED.
15:00   ROLL-CALL CLASS COVERED ORDER #1 WORKPLACE RELATIONSHIPS / RULES & REGS SEC. 8.0 & 9.0/ MAYOR'S
        EXECUTIVE ORDERS 1-20 & 1-8 AND ENTERED ON ALTARIS MA0029 FOR EACH MEMBER PRESENT.
17:00   D-54 IN STATION, STATED THAT SOME MEMBERS OF THE COMMAND STAFF WILL MEET WITH ALL 4 SHIFTS STARTING
        MONDAY 7-27-2009, TO SO SOME SUPPORT, NOT MEANT TO BE A Q & A, PLEASE!
17:16. HOT FUEL - A-il, DELTA CONNECTION.




 AR-1    OPERATIONAL READY
 AR-2    OPERATIONAL READY
 AR-3    OPERATIONAL READY
 AR-4    OPERATIONAL READY
 AR-8    OPERATIONAL READY
 AR-i5 OPERATIONAL READY
         HFD Form 22 Rev. 7106
                                  Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 63 of 66




                                                                                                                                                                                                   H0U001464SE
                  STATION# 54                                 DAILY CAPIN'S LOG
SHIFT     TIME                    DATE                    DAY                   D DAY            No. Assigned              No. On Duty          Captain's Signature
  A        6:30                 07/29/09             WEDNESDAY                    C-S                       9                     'Ii
App. #     Time                  Position          Last Name, First Initial      Position       Last Name, First Initial   Pos.         Last Name, First Initial        Last Name, First Initial

                             Chief/ Act. Chief                                E/O 1 Act. E1O                               FF.
                             Chief! Act, -Chief                               EJO I Act. EIO                               FF.
AR-1       6:30       Sr. Capt. I Act. Sr. Capt.          TAMEZ               E10 I Act. E10                               FF.                  VARA
AR-1                  Sr. Capt. I Act. Sr. Capt.                              EIO I Act. E!O                               FF.
AR -8      630               ICapt IAct.Capt           HENCSHEL               E/OIAct EI0             WILLIAMS             FF                LASAGNA                          PRADO
AR -8                        Capt I Act CapL                                  E/0 I Act. EI0                               FF
                         .-Capt 1 Act Capt                                    ElO / Act E/0                                FF
AR-2       6:30                                                               801 Act. E/O              NOVAK              FF.
AR-3       6:30                                                               E10 / Act. E/O          WEBSTER              FF.               RAMIREZ
 AR-4    6:30                                                                 E/Ol Act. E/0        BEDDINGFIELD            FR                   KING
Vacation            Day
                   Night
Holiday             Day                                                                                          Night
Sick                Day                                                                                          Night
Injured             Day                                                                                          Night
City Business       Day          E.J. DRAYCOTT                                                                   Night     E.J. DRAYCOTT
Training             Day                                                                                         Night
Other                Day                                                                                         Night
Debit Day            Day                                                                                         Night
Fill-in/Station      Day         L. LASAGNA I. PRADO- BOTH FROM STA. 92                                          Night     L. LASAGNA I. PRADO - BOTH FROM STA. 92
Overtime             Day                                                                                         Night
Person Riding For Another
Person Trading Debit Day
Portable Radios, Cell Phones &
Radiocom II Inventory
Numbers
 Watches             S. BEODINGFISLD - DAY                                              E. WILLIAMS - NIGHT

   FUEL DUTY                                            RAMIREZ                                       Person Taking Reading                                           RAMIREZ
   Bulk Tank Reading                        UNL.       Gal.              866             Inch       393/4            DIESEL             Gal.             546            Inch            281/4
   Pump Reading                                                               10462.3                                                                              16200.1
   I-IFD Form 21 Rev. 7/06
                        Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 64 of 66




                                                                                                                            4643f
                                                                                                                       HOU001
                    STATION# 54/A                  DAILY CAPTAIN'S LOG
                                         Date      Shift     Captains Signature                              Initial
                                        07/29/09     A                                                       Entry
Time EVENTS OF THE DAY
6:30     RELIEVED "D" SHIFT
         STAFFING CALLED AT 6:15 AND ASKED TO HOLD AFIRE-FIGHTER! PARAMEDIC At FIRE STATION 92.
         FIRE STATION 92 WAS INFORMED TO HOLD F/FPARA. = HOLDING VELEZ
7:00     LYDIA HENN CALLED STATED THAT F/F!PARA GROOVER FROM 92S IS TO REPORT TO 500 JEFFFERSON 16th FLOOR
         FOR PAPER WORK. CAPT. HENCS1-IEL CALLED AND RELAYED INFORMATION TO CAPT, KOONCE AT 92'S.
 8:00    CHIEF SNELL AND CHIEF LONGORIA IN FIRE STATION 54 TO SPEAK TO MEMBERS OF THE A" SHIFT ABOUT
         INVESTIGATION AND CURRENT EVENTS. CHIEF McATEER AND CAPT. KRUSLESKI PRESENT.
 8:15    CAPT. BOWERS FROM 995 CALLED AND STATED THAT HE HAD A SITUATION AT FIRE STATION 99 WITH A MEMBER
         AND ASKED FOR ADVISEMENT FROM SR. CAPT. TAMEZ. CAPT. TAMEZ STATED THAT A LETTER SHOULD BE
         WRITTEN (STATEMENT) AND HANDED UP THE CHAIN OF COMMAND AS TO THE DETAILS OF THE INCIDENT.
 9:20    TOWER PHONE AND RADIO TEST "OK"
 9:25    CAPT- HENCSHEL CALLED MAINTINENCE DISPATCH AND ADVISED OF ALARM SYSTEM CONTINUALLY GOING OFF,
 9:55    ALARM REPAIRMEN IN STATION - LOCATED BAD DETECTOR
 11:15   OVERHEAD DOOR REPAIRMEN IN STATION TO ESTIMATE TOTAL $ TO REPAIR AND SERVICE ALL APP. DOORS.
 13:23   WATER ARCH - GATE E-2 - FLT911 -TAIL# 055 CONTINENTAL 777
 13:40    WATER ARCH - GATE E- 7 - FLT#59 - TAIL# 009 CONTINENTAL 777
 15:05    CALLED MAINTINENCE DISPATCH ABOUT LEAKING WATER BIB SOUTH APP FLOOR OUTSIDE.




 AR-1     OPERATIONAL READY
  AR-2    OPERATIONAL READY
  AR-3    OPERATIONAL READY
  AR-4    OPERATIONAL READY
 AR-8 OPERATIONAL READY
 AR-15 OPERATIONAL READY
          HFD Form 22 Rev. 7/06
                                   Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 65 of 66




                                                                                                                                                                                                              I-30U001 4648
                  STATION# 54                                     DAILY CAPLdN'S LOG
                                                            DAY                      0 DAY                No. Assigned              No. On Duty         Captains Signature
SHIFT     TIME                   DATE
                                07/31/00                   FRIDAY                        0-7                         9                     12
 A         6:30
                                                                                                         Last Name, First Initial   pos.        Last Name, First initial       LastNarn       First Initial
                                 Position           Last Name, First initial          Position
App #      Time
                         Chief/Act. Chief.                                         EIO I Act. E/O                                   FF.
                             Chief.! ActChief                                      E!O I Act E/O                                    FF.
                      Sr. Capt. 1 Act. Sr. Capt.            TAMEZ                  E/O I Act E/O                                    FF.              RAMIREZ
AR-1       6:30
                      Sr. Capt. / Act. Sr. Capt.                                   E/O 1 Act. E/O                                   FF.
AR-1
                             Capt JAt       apt           HENCSHEL                 EIO IAct ElO                WILLIAMS             FF               LASAGNA                         PRESCOTT
 AR-8       630
                             Capt 7Act Capt.                                       E/O I Act E/O                                     FF
 AR-8
                             CajtJiAt iGapt                                        EIO / Act E/O                                    FF
                                                                                   E/O / Act. E/O                GILLOCK             FF.
 AR-2       6:30
                                                                                   EiO   I Act. E1O             WEBSTER              FF.                KING
 AR-3       6:30
                                                                               -   E/O   I Act. E/O             GRANTOM              FF.                VARA
 AR-4       6:30
Vacation              Day        S. BEDDINGFIELD, D. KERN
                      Night      S. BEDDINGFIELD D. KERN
                      Day                                                                                                  Night
Holiday
                       Day       J. D. SHAW                                                                                Night J D. SHAW
Sick
                       Day                                                                                                 Night
Injured
                       Day       E. J. DwYCOY1'                                                                            Night E. J. DRAYCOU
City Business
                       Day                                                                                                 Night
Training
                       Day                                                                                                 Night
 Other
                       Day        J. D. SHAW, D. KERN                                                                      Night J. 0. SHAW, D. KERN
Debit Day
                       Day                                                                                                 Night
Fill-in/Station
                       Day        G. POPOVICH, D. DUMAS, B. GRANTOM,       ft GILLOCK                                      Night B. GRANTOM, ft GILLOCK
 Overtime
 Person Riding For Another
 Person Trading    Debit Day
 Portable Radios Cell Phones &
 Radionom II Inventory
 Numbers

  Watches             R. VARA - DAY                     E. WILLIAMS - NIGHT

                                                              KING                                              Person Taking Reading                                           KING
     FUEL DUTY                                                                             I         -                                               .L....I-                             1        'IC -414
                                                           Gal.            832                 Inc            38                                 Gal.                           IIILII              LU P4
     Bulk Tank Reading                      UNL.
                                                                                    10492.3                                                                                16219.7
     Pump Reading
     HFD Form 21 Rev. 7105
                     Case 4:18-cv-00644 Document 66-7 Filed on 11/18/19 in TXSD Page 66 of 66




                                                                                                                        HOUOO1464S
                  STATION# 54/A                    DAILY CAPTAIN'S LOG
                                           Date    Shift    Ca.Sain's Signature                               Initial
Time EVENTS OF THE DAY                  07/31/09     A                                                        Entry
6:30     RELIEVED B' SHIFT
         E/O J. D. SHAW CALLED IN SICK 24 HOURS.
         HOLDING E/O G. POPOVICH SHIFT-HOLDOVER
         E/O S. BEDDINGFIELD ON VACATION
         HOLDING E/O D. DUMAS SHIFT-HOLDOVER
8:00     E/O D. GILLOCK IN FIRE STATION ON OVERTIME TO RELIEVE E/O G. POPOVICH ON AR-2
8:30     CAPT. WISNOSKI IN FIRE STATION TO ASK ABOUT AR-Il USE AND STATED THAT AR-11 SHOULD FOLLOW AR-8 ON
         ALERTS.
8:45     E/O B. GRANTOM IN FIRE STATION ON OVERTIME TO RELIEVE E/O D. DUMAS ON AR-4
9:00     TOWER PHONE CHECK "OK'+ BACK-UP RADIO
10:00    ROLL-CALL AND CLASS ON AR-li
11:45    CAPT. HENCSHEL CALLED BY F/F P. KEYES AND SHE STATED THAT SHE WILL BE COMING TO FIRE STATION 54
         TO PICK-UP AND CLEAN OUT HER LOCKERS.
         CAPT. HENCSHEL AND F/F E. RAMIREZ INSPECTED WOMENS DORM AND LOCKER AREA PRIOR TO HER ARRIVAL
12:05    F/F P. KEYES TO CLEAN OUT LOCKER AND PICK-UP GEAR. F/F P. KEYES GAVE CAPT. HENCSHEL HER LOCK & KEY
         AND HER IAN BADGE. BADGE WAS PLACED IN HER PERSONAL FILE




AR-1     OPERATIONAL READY
AR-2     OPERATIONAL READY
AR-3     OPERATIONAL READY
AR-4     OPERATIONAL READY
AR-8     OPERATIONAL READY
AR-1 1   OPERATIONAL READY
AR-15 OPERATIONAL READY
      HFfl Pnrm 99 , 7J(
